 


EXHIBIT 10.2
ASSET PURCHASE AGREEMENT
BETWEEN

US CANADIAN PROPERTY ALPHA BLUE MOUNTAIN NOMINEE CORP.,
a British Columbia corporation, and
US CANADIAN PROPERTY ALPHA WHISTLER NOMINEE CORP.,
a British Columbia corporation, and


R&H US CANADIAN PROPERTY LIMITED,
a Jersey limited company, solely in its capacity as trustee for
US CANADIAN PROPERTY TRUST ALPHA,
a Jersey trust
AS SELLERS
- AND -
CLP SNOWSHOE, LP,
CLP MAMMOTH, LP,
CLP COPPER, LP,
CLP STRATTON, LP, and
CLP SANDESTIN, LP,
each being a Delaware limited partnership


AS U.S. PARTIES


- AND -


IMPERIUM BLUE SKI VILLAGES, LLC,
a Georgia limited liability company
AS PURCHASER

DATED AS OF JUNE 30, 2016
VILLAGES AT WHISTLER AND BLUE MOUNTAIN







--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
LIST OF EXHIBITS AND SCHEDULES    
ARTICLE I DEFINITIONS    
1.1
DEFINITIONS    

ARTICLE II PURCHASE AND SALE, ASSETS AND LIABILITIES    
2.1
PURCHASE AND SALE    

2.2
DESCRIPTION OF THE ASSETS    

2.3
EXCLUDED ASSETS    

2.4
RETAINED LIABILITIES    

2.5
ASSUMED LIABILITIES    

ARTICLE III PURCHASE PRICE    
3.1
PURCHASE PRICE    

3.2
INTENTIONALLY DELETED.    

3.3
METHOD OF PAYMENT    

3.4
ALLOCATION OF PURCHASE PRICE    

3.5
SECTION 116 CERTIFICATE    

ARTICLE IV DUE DILIGENCE AND INSPECTION    
4.1
RIGHT TO INSPECT.    

4.2
MATTERS RELATING TO TITLE TO THE ASSETS.    

4.3
CONTRACTS    

4.4
LICENSES AND PERMITS    

4.5
PURCHASER’S ELECTION WHETHER TO PROCEED    

4.6
AUTOMATIC TERMINATION    

ARTICLE V REPRESENTATIONS AND WARRANTIES    
5.1
SELLERS’ REPRESENTATIONS AND WARRANTIES    

5.2
PURCHASER’S REPRESENTATIONS AND WARRANTIES    

ARTICLE VI COVENANTS    
6.1
CONFIDENTIALITY.    

6.2
TAX CONTESTS    

6.3
CONDUCT OF THE BUSINESS    

6.4
NOTICES AND FILINGS    



1







--------------------------------------------------------------------------------

 


6.5
FURTHER ASSURANCES    

6.6
PERSONAL PROPERTY    

6.7
COMMUNICATIONS WITH MANAGERS’ EMPLOYEES    

6.8
INTENTIONALLY DELETED    

6.9
EXCLUSIVITY    

6.10
SECURITIES FILINGS    

6.11
ESTOPPELS    

ARTICLE VII CLOSING CONDITIONS    
7.1
PURCHASER’S CLOSING CONDITIONS    

7.2
FAILURE OF ANY PURCHASER’S CLOSING CONDITIONS    

7.3
SELLERS’ CLOSING CONDITIONS    

7.4
FAILURE OF THE SELLERS’ CLOSING CONDITIONS    

ARTICLE VIII CLOSING    
8.1
CLOSING DATE    

8.2
CLOSING    

8.3
SELLERS’ CLOSING DELIVERIES    

8.4
PURCHASER’S CLOSING DELIVERIES    

ARTICLE IX PRORATIONS AND EXPENSES    
9.1
CLOSING STATEMENT    

9.2
PRORATIONS, TAXES, AND ASSESSMENTS    

9.3
CASH    

9.4
INTENTIONALLY DELETED.    

9.5
PURCHASER’S TRANSACTION COSTS    

9.6
SELLERS’ TRANSACTION COSTS    

9.7
OTHER CLOSING COSTS    

ARTICLE X DEFAULT AND REMEDIES    
10.1
SELLERS’ DEFAULT    

10.2
PURCHASER’S DEFAULT    

10.3
NO PUNITIVE OR CONSEQUENTIAL DAMAGES    

10.4
JOINT AND SEVERAL LIABILITY    

10.5
PROTECTION OF TRUSTEE    

ARTICLE XI RISK OF LOSS    


2







--------------------------------------------------------------------------------

 


11.1
CASUALTY    

11.2
EXPROPRIATION    

11.3
DAMAGE NOT IN EXCESS OF THRESHOLD    

ARTICLE XII SURVIVAL, INDEMNIFICATION, AND RELEASE    
12.1
SURVIVAL    

12.2
INDEMNIFICATION BY SELLERS    

12.3
INDEMNIFICATION BY PURCHASER    

12.4
INDEMNIFICATION PROCEDURE; NOTICE OF INDEMNIFICATION CLAIM.    

12.5
EXCLUSIVE REMEDY FOR INDEMNIFICATION LOSS; INTERPRETATION    

12.6
WAIVER AND RELEASE    

ARTICLE XIII MISCELLANEOUS PROVISIONS    
13.1
NOTICES.    

13.2
TIME IS OF THE ESSENCE    

13.3
ASSIGNMENT    

13.4
SUCCESSORS AND ASSIGNS    

13.5
THIRD PARTY BENEFICIARIES    

13.6
RULES OF CONSTRUCTION    

13.7
SEVERABILITY    

13.8
GOVERNING LAW; JURISDICTION AND VENUE.    

13.9
WAIVER OF TRIAL BY JURY    

13.10
PREVAILING PARTY    

13.11
INCORPORATION OF RECITALS, EXHIBITS AND SCHEDULES    

13.12
LIABILITY OF INTEREST-HOLDERS IN SELLERS AND THEIR AFFILIATES    

13.13
INDEPENDENT ENTITY    

13.14
ENTIRE AGREEMENT    

13.15
AMENDMENTS, WAIVERS, AND TERMINATION OF AGREEMENT    

13.16
EXECUTION OF AGREEMENT    

13.17
TAX DISCLOSURES    

13.18
SELLER’S KNOWLEDGE    

13.19
COMPANION CONTRACT    



3







--------------------------------------------------------------------------------

 


13.20
WHISTLER NOMINEE    

13.21
REFERENCES TO $, DOLLARS.    





4







--------------------------------------------------------------------------------

 


LIST OF EXHIBITS AND SCHEDULES
List of Exhibits
Exhibit A-1 – Description of Blue Mountain Condominium Units
Exhibit A-2 – Description of Whistler Condominium Units
Exhibit B – Form of the Sellers’ Closing Bringdown Certificate
Exhibit C-1 – Intentionally Deleted
Exhibit C-2 – Intentionally Deleted
Exhibit D – Form of Bill of Sale
Exhibit E – Form of Assignment and Assumption of Contracts
Exhibit F – Form of Assignment and Assumption of Licenses and Permits
Exhibit G – Intentionally Deleted
Exhibit H – Form of Assignment and Assumption of Management Agreement
Exhibit I – Form of Assignment of Tenant Leases
Exhibit J – Form of Required Tenant Estoppel Certificate
Exhibit K – Form of the Purchaser’s Closing Bringdown Certificate
Exhibit L – Intentionally Deleted
Exhibit M – Form of Tenant Notice
Exhibit N – Form of Assignment, Assumption, and Release of Head Lease
Exhibit O – Form of HST Certificate, Undertaking and Indemnity
Exhibit P – Form of Escrow Agreement for Withheld Amount


5







--------------------------------------------------------------------------------

 


List of Schedules
Schedule 2.2.3 – Contracts
Schedule 2.2.4 – Licenses and Permits
Schedule 2.2.7 – Tenant Leases, Rent and Security Deposits
Schedule 2.3.2 – Managers’ Property
Schedule 3.4 – Allocation of Purchase Price
Schedule 4.1.1(g) – Condominium Documents
Schedule 4.1.1(i) – Drawings, Geotechnical Reports, Environmental Reports or
Studies, Engineering Reports, and Specifications Relating to the Condominium
Property
Schedule 5.1.6 – Litigation
Schedule 5.1.8(a) – Unpaid Commissions/Landlord Obligations
Schedule 5.1.8(b) – Tenant Termination Notices
Schedule 5.1.8(c) – Tenant Defaults
Schedule 5.1.12 – Purchase Options
Schedule 5.1.13 – Contracts and Management Agreements
Schedule 5.1.16 – Claims for Taxes
Schedule 5.1.19 – Condominium Owners Association Approval
Schedule 6.3.1 – Liens
Schedule 6.7 – Manager Contacts
Schedule 6.11 – 1 Major Tenants
Schedule 6.11 – 2 Large Tenants
Schedule 9.2.8 – Utilities in the Name of the Sellers and the Sellers’ Utility
Deposits
Schedule 9.7 – Taxes


6







--------------------------------------------------------------------------------

 






7







--------------------------------------------------------------------------------


 


ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of this 30th day of
June, 2016 (the “Effective Date”),
BY AND AMONG:
US CANADIAN PROPERTY ALPHA BLUE MOUNTAIN NOMINEE CORP., a company incorporated
pursuant to the laws of the Province of British Columbia
(the “Blue Mountain Nominee”)
AND:
US CANADIAN PROPERTY ALPHA WHISTLER NOMINEE CORP., a company incorporated
pursuant to the laws of the Province of British Columbia
(the “Whistler Nominee”)
AND:
R&H US CANADIAN PROPERTY LIMITED, a limited company incorporated under the
Companies (Jersey) Law 1991 (the “Trustee”), solely in its capacity as trustee
of US CANADIAN PROPERTY TRUST ALPHA, a trust formed under the laws of the Island
of Jersey
(the “Trust” and collectively with the Blue Mountain Nominee, and the Whistler
Nominee, the “Sellers”, and each, a “Seller”)
AND:
CLP SNOWSHOE, LP; CLP MAMMOTH, LP; CLP COPPER, LP; CLP STRATTON, LP; and CLP
SANDESTIN, LP, each being a Delaware limited partnership
(collectively, the “US Parties”)
AND:



IMPERIUM BLUE SKI VILLAGES, LLC, a limited liability company incorporated
pursuant to the laws of the State of Georgia, or its designated assignee
(the “Purchaser”)





--------------------------------------------------------------------------------

 


(the Sellers, the US Parties and the Purchaser are sometimes, as applicable,
individually referenced herein as a “Party” or collectively referenced herein as
the “Parties”)
RECITALS:
A.
The Blue Mountain Nominee is the registered owner and the beneficiaries of the
Trust are the beneficial owners of the condominium units identified on Exhibit
A-1 of this Agreement (the “Blue Mountain Condominium Units”) and other Assets
related thereto located at the Blue Mountain Resort located in the Town of The
Blue Mountains, County of Grey, Ontario (the “Blue Mountain Resort Property”).

B.
The Whistler Nominee is the registered owner and the beneficiaries of the Trust
are the beneficial owners of the condominium units identified on Exhibit A-2 of
this Agreement (the “Whistler Condominium Units” and together with the Blue
Mountain Condominium Units, the “Condominium Units”) and other Assets related
thereto located at the Whistler Resort located in the Resort Municipality of
Whistler, British Columbia (the “Whistler Resort Property”, together with the
Blue Mountain Resort Property, the “Resort Property” or “Resort Properties”).

C.
The Blue Mountain Nominee, for and on behalf of the Trust, leases to CLP Canada
Lessee Corp., a corporation incorporated pursuant to the laws of the Province of
British Columbia (the “Head Lessee”) the Blue Mountain Condominium Units,
pursuant to that certain master lease agreement dated as of December 3, 2004
(the “Blue Mountain Head Lease”).

D.
The Whistler Nominee, for and on behalf of the Trust, leases to Head Lessee the
Whistler Condominium Units, pursuant to that certain Master Lease Agreement
dated as of December 3, 2004 (the “Whistler Head Lease”, and together with the
Blue Mountain Head Lease, the “Head Leases”).

E.
Commercial tenants lease the Condominium Units from the Head Lessee pursuant to
certain commercial lease agreements.

F.
Head Lessee is a party to that certain Property Management Agreement dated
December 3, 2004, with Blue Mountain Manager (as defined herein), and pursuant
to which, among other things, Blue Mountain Manager manages the leasing
operations of the Blue Mountain Condominium Units, on behalf of Head Lessee (the
“Blue Mountain Management Agreement”).

G.
Head Lessee is a party to that certain Property Management Agreement dated
December 3, 2004, with Whistler Manager (as defined herein), and pursuant to
which, among other things, Whistler Manager manages the leasing operations of
the Whistler Condominium Units, on behalf of Head Lessee (together with the Blue
Mountain Management Agreement, the “Management Agreements”).

H.
The US Parties are the sellers under the US Companion Contract, as defined
herein.



2



--------------------------------------------------------------------------------

 


I.
The Purchaser desires to purchase and assume from the Sellers, and the Sellers
desire to sell and assign to the Purchaser, the Assets, on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the respective provisions contained in this
Agreement, the Parties agree as follows:
ARTICLE I
    
DEFINITIONS
1.1 Definitions.
The following terms will have the following meanings in this Agreement:
“Action Period” has the meaning set forth in Section 12.1.
“Affiliate” has the following meaning: two entities are “Affiliates” if:
(a)
one of the entities is a Subsidiary of the other entity;

(b)
both of the entities are Subsidiaries of the same entity; or

(c)
both of the entities are Controlled by the same person or entity.

“Agreement” has the meaning set forth in the first paragraph of this document.
“Applicable Laws” means in each case to the extent the Person or Condominium
Property in question is subject to the same, (a) all statutes, laws, common law,
rules, regulations, ordinances, codes or other legal requirements of any
Governmental Authority, stock exchange, board of fire underwriters, and similar
quasi-governmental authority, and (b) any judgment, injunction, order, or other
similar requirement of any court or other adjudicatory authority, in effect at
the time in question.
“Assets” has the meaning set forth in Section 2.2.
“Blue Mountain Condominium Property” has the meaning set forth in Section
2.2.1(a).
“Blue Mountain Condominium Units” has the meaning set forth in Recital A.
“Blue Mountain Head Lease” has the meaning set forth in Recital C.
“Blue Mountain Management Agreement” has the meaning set forth in Recital F.
“Blue Mountain Manager” means Skyline Hotels and Resorts, Inc.


3



--------------------------------------------------------------------------------

 


“Blue Mountain Resort Property” has the meaning set forth in Recital A.
“Books and Records” has the meaning set forth in Section 2.2.5.
“Business” or “Businesses” means the business of owning and operating the
Condominium Property, including, without limitation, the commercial leasing
operations conducted at the Condominium Property.
“Business Day” means any day other than a Saturday, Sunday, or any United States
federal legal holiday, or any Canadian statutory holiday, or any day on which
banks in any of British Columbia, Ontario, Florida, or the Island of Jersey are
not open for business.
“Casualty” has the meaning set forth in Section 11.1.
“Closing” has the meaning set forth in Section 8.1.
“Closing Conditions” means the Purchaser’s Closing Conditions and the Sellers’
Closing Conditions.
“Closing Date” has the meaning set forth in the US Companion Contract.
“Closing Statement” has the meaning set forth in Section 9.1.
“Comfort Letter” has the meaning set forth in Section 3.5.7.
“Condominium Association” means any condominium association, condominium
corporation, strata corporation or other governing body to which Condominium
Units are subject, whether by contract, by operation of law, by virtue of being
recorded in the official records of the province in which the applicable Resort
Property is located, or otherwise.
“Condominium Documents” means any and all declarations of condominium, bylaws,
covenants, conditions, and restrictions, and any similar instruments or
documents governing the formation and operation of a Resort Property or any
applicable Condominium Association, and which apply to the Condominium Units
located at such Resort Property, whether by contract, by operation of law, by
virtue of being recorded in the official records of the province in which such
Resort Property is located, or otherwise.
“Condominium Property” has the meaning set forth in Section 2.2.1.
“Condominium Units” has the meaning set forth in Recital B hereto.
“Contracts” has the meaning set forth in Section 2.2.3.


4



--------------------------------------------------------------------------------

 


“Control” means:
(a)
the right to exercise, directly or indirectly, a majority of the votes which may
be voted at a meeting of (i) the shareholders of the corporation, in the case of
a corporation, (ii) the shareholders of the general partner, in the case of a
limited partnership, or (iii) the equity holders or other voting participants of
a Person that is not a corporation or limited partnership; or

(b)
the right to elect or appoint, directly or indirectly, a majority of (i) the
directors of the corporation, in the case of a corporation, (ii) the directors
of the general partner, in the case of a limited partnership, or (iii) a
majority of the Persons who have the right to manage or supervise the management
of the affairs and business of a Person that is not a corporation or limited
partnership,

and “Controlled” and “Controlling” have corresponding meanings.
“Cut-Off Time” has the meaning set forth in Section 9.2.7.
“Deeds” has the meaning set forth in Section 8.3.2.
“Deposit” has the meaning set forth in the US Companion Contract.
“Due Diligence Period” has the meaning ascribed thereto in the US Companion
Contract.
“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.
“Encumbrance” means any registration, pledge, lien, charge, mortgage, debenture,
trust deed, hypothec, security agreement, assignments by way of security,
security interest, conditional sales contract, lease, sublease, title retention
agreement, easement, servitude, right-of-way, restrictive covenant,
encroachment, declaration of co-ownership or option, or other instrument
charging or creating a security interest in any property or thing or any part
thereof or interest therein, and any agreements, options, easements,
rights-of-way, restrictions, executions, or other encumbrances (including any
notices or other registrations in respect of any of the foregoing) affecting
title to any property or thing or any part thereof or interest therein.
“Environmental Laws” means any Applicable Laws relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
use, handling, collection, treatment, storage, transportation, recovery,
recycling, release, threatened release or disposal of any Hazardous Material, or
health and safety matters, including, without limitation: (a)


5



--------------------------------------------------------------------------------

 


the Canadian Environmental Assessment Act, the Canadian Environmental Protection
Act, the Environmental Assessment Act (Ontario), the Environmental Management
Act (British Columbia) and any other similar applicable provincial statute; and
(b) any common law or equitable doctrine that may impose liability or
obligations for injuries or damages due to, or threatened as a result of, the
presence of exposure to any Hazardous Materials.
“Escrow Agreement” means an escrow agreement to be entered into by the
Purchaser’s Solicitors and the Sellers’ Solicitors pursuant to which the Closing
Documents and funds will be held in escrow pending Closing, in a form to be
reasonably agreed upon by each of them, which agreement will require that:
(a)
all Closing Documents and funds delivered pursuant to this Agreement and, unless
the Purchased Shares Termination Notice is delivered, the Share Purchase
Agreement, will be exchanged between them in escrow and in accordance with
customary practice in British Columbia and Ontario; and

(b)
all documents and funds delivered pursuant to this Agreement, the Share Purchase
Agreement (if the Purchased Shares Termination Notice is not delivered), and the
US Companion Contract will be irrevocably released at the same time
(notwithstanding that documents and funds delivered pursuant to the US Companion
Contract will be held by the Title Company (as such term is defined in the US
Companion Contract) pending Closing) such that the closing of the transactions
contemplated by each such Agreement will occur on the same day and more or less
at the same time.

“Escrow Agreement for Withheld Amount” has the meaning set forth in Section
3.5.3.
“Excluded Assets” has the meaning set forth in Section 2.3.
“Expropriation” has the meaning set forth in Section 11.2.
“Governmental Authority” means any federal, provincial, state or local
government or other political subdivision thereof, including, without
limitation, any Person exercising executive, legislative, judicial, regulatory,
or administrative governmental powers or functions, in each case to the extent
the same has jurisdiction over the Person or Condominium Property in question.
“Hazardous Materials” means any hazardous or toxic substances, chemicals,
materials or waste, whether in solid, semisolid, liquid, or gaseous form,
including, without limitation,


6



--------------------------------------------------------------------------------

 


asbestos, petroleum, or petroleum by-products, polychlorinated biphenyls, mold,
or other biological contaminants that are regulated by any Environmental Laws.
“Head Lease Assignments” has the meaning set forth in Section 8.3.18.
“Head Leases” has the meaning set forth in Recital D, and shall include all
assignments of and amendments to the same to the Effective Date.
“Head Lessee” has the meaning set forth in Recital C.
“Head Lease Acceptance Notice” means a Notice delivered by the Purchaser to the
Sellers on or before the end of the Due Diligence Period which confirms that the
Purchaser intends to take an assignment of the Head Lease from all parties
thereto to the Purchaser (or as the Purchaser directs) on the Closing Date. For
certainty, if no such Notice is delivered prior to such time, the Purchaser will
not assume, and the Sellers will not assign the Head Leases on Closing.
“HOA Assessments” means any regular or special assessments imposed by any
Condominium Association, homeowners’ association, village association, master
association, or similar association applicable to any portion of the Condominium
Property.
“HST/GST” means the goods and services tax or harmonized sales tax payable
pursuant to Part IX of the Excise Tax Act (Canada), as such statute may be
amended, modified, or replaced from time to time, including any successor
statute.
“Indemnification Claim” has the meaning set forth in Section 12.4.1.
“Indemnification Loss” means, with respect to any Indemnitee, any Liability,
including, without limitation, reasonable attorneys’ fees and expenses and court
costs, incurred by such Indemnitee as a result of the act, omission, or
occurrence in question.
“Indemnitee” has the meaning set forth in Section 12.4.1.
“Indemnitor” has the meaning set forth in Section 12.4.1.
“Inspection” and “Inspections” means any non-invasive inspections, examinations,
tests, investigations, reviews, or studies of the Condominium Property and/or
the Businesses conducted by Purchaser (or any Affiliate thereof) or Purchaser’s
Inspectors.
“Intangible Assets” has the meaning set forth in Section 2.2.6.
“Liability” means any liability, obligation, damage, loss, diminution in value,
cost, or expense of any kind or nature whatsoever, whether accrued or unaccrued,
actual or


7



--------------------------------------------------------------------------------

 


contingent, known or unknown, foreseen or unforeseen, and “Liabilities” has a
corresponding meaning.
“Licenses and Permits” means all licenses, permits, consents, authorizations,
approvals, registrations, and certificates conferred or otherwise created by any
Governmental Authority, which are held by any Seller, or any Manager with
respect to the Condominium Property, and are necessary for the operation of the
Business as of the Effective Date or otherwise for the use, operation, or
occupancy of the Condominium Property.
“Management Agreements” has the meaning set forth in Recital G, and “Management
Agreement” means either one of them.
“Managers” means, together, Blue Mountain Manager and Whistler Manager, and
“Manager” means either one of them.
“Notice” has the meaning set forth in Section 13.1.1.
“Ordinary Course of Business” means the ordinary course of business consistent
with a Manager’s or Seller’s past custom and practice for a Business, taking
into account the facts and circumstances in existence from time to time.
“Party” or “Parties” has the meaning set forth in the first paragraph of this
Agreement.
“Permitted Exceptions” has the meaning set forth in Section 4.2.1.
“Person” means any natural person, firm, corporation, general or limited
partnership, limited liability company, unlimited liability company,
incorporated organization, association, joint venture, trust, estate,
Governmental Authority, or other legal entity, in each case whether in its own
or a representative capacity.
“Personal Property” has the meaning set forth in Section 2.2.2.
“Prevailing Party” has the meaning set forth in Section 13.10.
“Prorations” has the meaning set forth in Section 9.2.
“Provincial Sales Tax (British Columbia)” means the sales tax payable pursuant
to the Provincial Sales Tax Act (British Columbia), as such statute may be
amended, modified, or replaced from time to time, including any successor
statute.
“Purchase Price” has the meaning set forth in Section 3.1.


8



--------------------------------------------------------------------------------

 


“Purchased Shares” means, collectively, all of the issued and outstanding shares
in the capital of Whistler Nominee.
“Purchased Shares Termination Notice” has the meaning ascribed thereto in the
Share Purchase Agreement.
“Purchaser” has the meaning set forth in the first paragraph of this document.
“Purchaser’s Closing Deliveries” has the meaning set forth in Section 8.4.
“Purchaser’s Closing Conditions” has the meaning set forth in Section 7.1.
“Purchaser’s Closing Condition Failure” has the meaning set forth in Section
7.2.
“Purchaser’s Deductible” has the meaning set forth in Section 12.3.
“Purchaser’s Default” has the meaning set forth in Section 10.2.
“Purchaser’s Documents” has the meaning set forth in Section 5.2.2.
“Purchaser’s Due Diligence Reports” means all studies, reports, and assessments
prepared by any Person for or on behalf of Purchaser (other than any internal
studies, reports, and assessments prepared by any of the Purchaser’s employees,
attorneys, or accountants) in connection with the Inspections.
“Purchaser’s Indemnification Cap” has the meaning set forth in Section 12.3.
“Purchaser’s Indemnitees” means Purchaser and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers, and employees, and the successors, assigns, legal representatives,
heirs, and devisees of each of the foregoing.
“Purchaser’s Inspectors” means any Person that conducted any Inspections for or
on behalf of Purchaser or any Affiliate thereof.
“Purchaser’s Solicitors” means Torys LLP, 30th Floor, 79 Wellington Street West,
Box 270, Toronto, Ontario M5K 1N2, Attention: H. Graham Rawlinson, or such other
firm or firms of solicitors as are retained by the Purchaser from time to time
and Notice of which is provided to the Sellers.
“Resort Property” and “Resort Properties” have the meanings set forth in Recital
B.
“Required Tenant Estoppels” has the meaning set forth in Section 6.11.


9



--------------------------------------------------------------------------------

 


“Retained Liabilities” has the meaning set forth in Section 2.4.
“SEC” means the U.S. Securities and Exchange Commission.
“Sellers” has the meaning set forth in the first paragraph of this document, and
“Seller” means any one of them or all Sellers collectively.
“Sellers’ Closing Conditions” has the meaning set forth in Section 7.3.
“Sellers’ Closing Condition Failure” has the meaning set forth in Section 7.4.
“Sellers’ Closing Deliveries” has the meaning set forth in Section 8.3.
“Seller’s Deductible” has the meaning set forth in Section 12.2.
“Sellers’ Default” has the meaning set forth in Section 10.1.
“Sellers’ Documents” has the meaning set forth in Section 5.1.2.
“Sellers’ Due Diligence Materials” has the meaning set forth in Section 4.1.1.
“Seller’s Indemnification Cap” has the meaning set forth in Section 12.2.
“Seller Indemnitees” means the Sellers and their respective Affiliates, and each
of their respective shareholders, members, partners, trustees, beneficiaries,
directors, officers, and employees, and the successors, assigns, legal
representatives, heirs, and devisees of each of the foregoing.
“Seller’s Knowledge” means the actual, present (and not constructive) knowledge
of Michael Tetrick, Tracey Bracco, and/or Ryan Bell of CNL Financial Group
Investment Management, LLC, a Florida limited liability company without any duty
of inquiry.
“Sellers’ Solicitors” means MacPherson Leslie & Tyerman LLP, 1800 – 355 Burrard
Street, Vancouver, British Columbia, V6C 2G8, Attention: Bruce Wright.
“Share Purchase Agreement” means the Share Purchase Agreement dated as of the
Effective Date between the Purchaser and CLP Canada Nominee, Inc., as amended
from time to time following the Effective Date.
“Subsidiary” means, in respect of any Person:
(a)
any corporation of which more than 50% of the outstanding capital stock having
ordinary voting power to elect the majority of the board



10



--------------------------------------------------------------------------------

 


of directors of such corporation is at the time directly or indirectly owned by:
(i) such Person; (ii) such Person and one or more subsidiaries of such Person;
or (iii) one or more subsidiaries of such Person; or
(b)
any limited or general partnership, joint venture, limited liability company, or
other entity as to which: (i) such Person; (ii) such Person and one or more of
its subsidiaries; or (iii) one or more subsidiaries of such Person owns, more
than a 50% ownership, equity, or similar interest or has power to direct or
cause the direction of management and policies, or the power to elect the
general partner or managing partner (or equivalent thereof), of such limited or
general partnership, joint venture, limited liability company, or other entity,
as the case may be.

“Surveys” means any land title survey plans of the Condominium Property obtained
by Purchaser.
“Survival Period” has the meaning set forth in Section 12.1.
“Tax Act” means the Income Tax Act (Canada), as amended from time to time.
“Taxes” means any federal, state, local, or foreign, real property, personal
property, sales (for greater certainty, including but not limited to Provincial
Sales Tax (British Columbia), Goods and Services Tax (Canada), and Harmonized
Sales Tax (Ontario)), use, excise, room, occupancy, ad valorem, or similar
taxes, assessments, levies, charges, or fees imposed by any Governmental
Authority on Sellers with respect to the Assets or the Business, including,
without limitation, any interest, penalty, or fine with respect thereto, but
expressly excluding any (a) federal, state, local, or foreign income, capital
gain, gross receipts, capital stock, franchise, profits, estate, gift, or
generation skipping tax, or (b) transfer, documentary stamp, documentary fee,
recording, or similar tax, levy, charge, or fee incurred with respect to the
transactions described in this Agreement.
“Tenant Leases” has the meaning set forth in Section 2.2.7.
“Termination Notice” has the meaning set forth in the US Companion Contract.
“Third-Party Claim” means, with respect to the Person in question, any claim,
demand, lawsuit, arbitration, or other legal or administrative action or
proceeding against the Person in question by any other Person which is not an
Affiliate of the Person in question.


11



--------------------------------------------------------------------------------

 


“Trustee” has the meaning set forth on the first page of this Agreement.
“Unpermitted Exceptions” has the meaning set forth in Section 4.2.1.
“US Companion Contract” has the meaning set forth in Section 13.19.1.
“US Parties” has the meaning set forth in on the first page of this document.
“Warranties” has the meaning set forth in Section 2.2.6.
“Whistler Condominium Units” has the meaning set forth in Recital B.
“Whistler Manager” means Whistler Blackcomb Employment Corp.
“Whistler Nominee” has the meaning set forth on the first page of this
Agreement.
“Whistler Resort Property” has the meaning set forth in Recital B.
Any and all documents and agreements mentioned herein above are hereby
incorporated by this reference as though fully set forth herein at length.
ARTICLE II
    
PURCHASE AND SALE, ASSETS AND LIABILITIES
2.1 Purchase and Sale. Sellers agree to sell the Assets to Purchaser and
Purchaser agrees to buy the Assets from Sellers, all in accordance with the
terms and conditions set forth in this Agreement.
2.2 Description of the Assets. In this Agreement, the “Assets” means all of the
following, but expressly excluding the Excluded Assets (as defined below):
2.2.1
Condominium Units.

(a)
The Blue Mountain Condominium Units, a complete description of which are set
forth in Exhibit A-1 of this Agreement and by this reference incorporated
herein, together with all and singular the rights and appurtenances pertaining
to the Blue Mountain Condominium Units, including any right, title, and interest
of Sellers in and to all parking, garage, or storage units, the common elements
relating to the Blue Mountain Condominium Units, and all other rights and
interests appurtenant to the Blue Mountain Condominium Units (collectively, the
“Blue Mountain Condominium Property”).



12



--------------------------------------------------------------------------------

 


(b)
The beneficial interest in and to (and, if the Purchased Shares Termination
Notice is delivered, the registered interest in and to) the Whistler Condominium
Units, a complete description of which are set forth in Exhibit A-2 of this
Agreement and by this reference incorporated herein, together with all and
singular the beneficial interest in the rights and appurtenances pertaining to
the Whistler Condominium Units, including any beneficial right, title, and
interest of any Seller in and to all parking, garage, or storage units, the
common elements relating to the Whistler Condominium Units, and all other rights
and interests appurtenant to the Whistler Condominium Units (collectively, the
“Whistler Condominium Property”, and together with the Blue Mountain Condominium
Property, the “Condominium Property”).

2.2.2
Personal Property and Fixtures. All of the right, title and interest of the
Sellers in and to all tangible personal property located at the Condominium
Property which are used in connection with the operation of the Condominium
Property, including, without limitation, all appliances, fixtures (which do not
otherwise constitute real property under Applicable Law), equipment, cabinets,
counters, window treatments, carpeting, and furniture, if any, but excluding any
items of personal property owned by tenants under Tenant Leases (collectively,
the “Personal Property”).

2.2.3
Contracts. All of Sellers’ right, title and interest, if any, in and to any
maintenance, service, and supply contracts, and all other similar agreements
affecting the Condominium Property to the extent that such contracts are
transferable, including without limitation those contracts, if any, set forth in
Schedule 2.2.3 (the “Contracts”) but excluding any deposits made or held by
Sellers thereunder; provided, however, that the Management Agreements shall not
be deemed to be “Contracts” for any purpose under this Agreement.

2.2.4
Licenses and Permits. To the extent assignable or transferable under Applicable
Laws, all of the Sellers’ right, title, and interest, if any, in and to any
licenses, including, but not limited to, permits, consents, authorizations,
approvals, registrations, and certificates issued by any Governmental Authority
which are held by Sellers with respect to the Condominium Property, and are
necessary for the use, operation, or occupancy of the Condominium Property,
including, without limitation, those listed on the attached Schedule 2.2.4 (the
“Licenses and Permits”) which constitute all such licenses and permits held by
Seller.



13



--------------------------------------------------------------------------------

 


2.2.5
Books and Records. All of Sellers' right, title, and interest in and to the
books and records which relate to the Condominium Property or the Businesses,
but expressly excluding all employee files, tax returns, policy and procedure
manuals, software, and any other documents and other materials which are legally
privileged or constitute attorney work product (collectively, the “Books and
Records”). Notwithstanding anything herein to the contrary, Purchaser
acknowledges and agrees that, following Closing, Sellers shall each be entitled
to retain copies of the Books and Records that relate to the period prior to
Closing.

2.2.6
Warranties. All of Sellers’ right, title, and interest in and to all warranties
and guaranties held by Sellers with respect to any Condominium Property or
Personal Property, but only to the extent that such warranties are transferable
(the “Warranties”) and, together with the Books and Records, the “Intangible
Assets”).

2.2.7
Tenant Leases. All of Sellers’ and/or the Head Lessee’s right, title, and
interest in and to all: (a) leases, subleases, licenses, concessions, and
similar agreements granting to any other Person the right to use or occupy a
Condominium Unit (collectively, the “Tenant Leases”); and (b) all security
deposits held by Sellers and/or the Head Lessee under Tenant Leases, as the
Tenant Leases, applicable rent, and security deposits are more specifically set
forth on Schedule 2.2.7 attached hereto.

2.2.8
Management Agreements. All of the Seller’s and/or the Head Lessee’s rights,
title, and interest in and to the Management Agreements.

2.2.9
Head Leases. If the Purchaser delivers the Head Lease Acceptance Notice, all of
each Seller’s and the Head Lessee’s rights, title, and interest in and to the
Head Leases.

2.3    Excluded Assets. Sellers and Purchaser agree that the following property,
assets, rights, and interests (collectively, the “Excluded Assets”) are excluded
from the Assets:
2.3.1
Cash. Except for deposits expressly included in Section 2.2, all cash on hand or
on deposit in any operating account or other account or reserve maintained in
connection with the Businesses but specifically excluding any reserve account
maintained by or for the benefit of any Condominium Associations;

2.3.2
Third-Party Assets. Those removable fixtures, personal property, or intellectual
property, owned by any of the following to the extent the same are not
Affiliates of Sellers: (a) the supplier, vendor, licensor, or other party under
any Contracts or



14



--------------------------------------------------------------------------------

 


Licenses and Permits; (b) the tenant under any Tenant Leases; (c) any employees
or any guests or customers of tenants under Tenant Leases; or (d) those items of
personal property owned by Managers and listed on the attached Schedule 2.3.2;
2.3.3
All books, records, and databases of the Managers (except for non-proprietary
books and records located at the Resort Properties pertaining exclusively to the
operation thereof) or tenants under the Tenant Leases;

2.3.4
Compensation and payroll records and employee benefit plans and benefit
arrangements and information.

2.3.5
Any interest of Sellers in software or equipment related to the “Point of Sale”
system used at the Resort Properties and equipment and software related to the
“Kronos” system used and owned by the Managers at the Resort Properties to the
extent the Sellers cannot obtain, using commercially reasonable efforts, the
consent of a third party necessary in order to transfer the same.

2.3.6
Any interest of Sellers in any other computer software being used at any of the
Resort Properties and owned by Managers which would require the consent of a
third party and Sellers cannot obtain, using commercially reasonable efforts,
the consent of a third party necessary in order to transfer the same.

2.3.7
All product and service warranties and guaranties to the extent relating to the
period prior to the Closing Date, it being understood and agreed that product
and services warranties and guaranties are not Excluded Property to the extent
they relate to the period on or after the Closing Date and are only Excluded
Property to the extent Sellers retain liability following Closing that would be
covered under such warranties and guarantees.

2.3.8
Rights to income accruing prior to the Closing Date to which the Sellers are
entitled.

2.3.9
Any information that cannot be conveyed or transferred under Legal Requirements
protecting individual privacy.

2.3.10
Any liquor or alcoholic beverage inventory that may not legally be conveyed.

2.3.11
Any proceeds (solely to the extent the same relates to the period prior to the
Closing Date) from any closed or pending property tax appeal cases(s) during the
time Sellers owned the Resort Properties.



15



--------------------------------------------------------------------------------

 


2.3.12
Any proceeds (solely to the extent the same relates to the period prior to the
Closing Date) from any litigation or claims filed by Sellers or affiliates
thereof.

2.4    Retained Liabilities. At the Closing, Sellers shall retain all
Liabilities for, and Purchaser shall not have any obligation or Liability
concerning (collectively, the “Retained Liabilities”):
2.4.1
Matters Arising Prior to Closing Date. Any Liabilities under the Tenant Leases,
Management Agreements, Head Leases, Contracts, and Licenses and Permits which
have arisen, accrued, or pertain to an occurrence prior to the Closing Date,
excluding any Liability for the payment of any deposits or any prepaid amounts
transferred to Purchaser by Sellers on or prior to the Closing Date.

2.4.2
Head Leases if Not Assigned. If the Head Lease Acceptance Notice is not
delivered, all Liabilities under the Head Leases from and after the Closing
Date.

2.4.3
Taxes and Assessments. The payment of all Taxes and assessments (including HOA
Assessments) due and payable, or accrued but not yet paid, prior to the Closing
Date, except to the extent Purchaser has received a credit for such Taxes and
assessments under ARTICLE IX; and

2.4.4
Litigation. Any actual, pending, or threatened litigation including but not
limited to such matters as set forth on Schedule 5.1.6.

The rights and obligations of the Parties under this Section 2.4 shall survive
the Closing.
2.5    Assumed Liabilities. At the Closing, Purchaser shall assume (i) all
Liabilities under the Tenant Leases, Contracts, Licenses and Permits, and HOA
Assessments that are not Retained Liabilities and which arise or accrue on or
after the Closing Date; and (ii) the payment of Taxes and assessments which
arise or accrue on or after the Closing Date or for which Purchaser received a
credit for such Taxes and assessments under ARTICLE IX (“Assumed Liabilities”).
The rights and obligations of the Parties under this Section 2.5 shall survive
Closing.
ARTICLE III
    
PURCHASE PRICE
3.1    Purchase Price. The purchase price for the Assets is the amount in the
lawful currency of Canada when TWENTY THREE MILLION, NINE HUNDRED AND
EIGHTY-EIGHT THOUSAND UNITED STATES DOLLARS (USD$23,988,000.00) is converted
into lawful currency of Canada at the exchange rate quoted by the Bank of Canada
at 5:00 p.m. on the Business Day immediately prior to the Closing Date
(“Purchase Price”), as adjusted at Closing for the Prorations as expressly
provided in this Agreement.


16



--------------------------------------------------------------------------------

 


3.2    Intentionally Deleted.
3.3    Method of Payment. At the Closing, Purchaser shall pay to Sellers’
Solicitors, for the benefit of Sellers, in accordance with the Escrow Agreement
an amount equal to the Purchase Price, less the Withheld Amount in accordance
with Section 3.5.2, if applicable, as adjusted pursuant to this ARTICLE III and
Section 9.2, in the lawful currency of the United States of America (converted
pursuant to the exchange rate referenced in Section 3.1).
3.4     Allocation of Purchase Price. The Parties agree that the Purchase Price
shall be allocated among (a) the Condominium Property, and (b) the Personal
Property and Intangible Assets as set forth in Schedule 3.4 for federal,
provincial, regional, and local tax purposes. The Parties acknowledge and agree
that the allocation set forth in Schedule 3.4 represents and shall represent an
arm’s length agreement based on the Parties’ best judgment as to the fair market
value of the Properties. The Parties shall file all federal, provincial,
regional, and local tax returns and related tax documents consistent with the
allocation set forth in Schedule 3.4.
3.5    Section 116 Certificate. With respect to Section 116 of the Tax Act, the
Sellers and Purchaser agree as follows:
3.5.1
the Sellers shall take reasonable steps to obtain and deliver to the Purchaser
on or before the Closing Date a certificate or certificates (collectively, the
“Section 116 Certificate”) issued by the Minister of National Revenue under
Section 116 of the Tax Act in respect of the disposition of the Assets by the
Sellers to the Purchaser;

3.5.2
if the Section 116 Certificate is not so delivered on or before the Closing
Date, the Purchaser shall be entitled to withhold from the Purchase Price
payable at Closing an amount equal to the amount it may be required to remit
pursuant to subsection 116(5) and/or 116(5.3) of the Tax Act (the “Withheld
Amount”);

3.5.3
the Withheld Amount, if any, shall be paid to and held by Purchaser’s
Solicitors, in trust, in accordance with the terms of an escrow agreement to be
entered into on Closing by the Sellers, the Purchaser and the Purchaser’s
Solicitors, in the form as set forth in Exhibit P (the “Escrow Agreement for
Withheld Amount”), and invested by them for the benefit of the Sellers in
interest-bearing instruments until paid to the Sellers (together with any
interest earned thereon, net of any withholding tax) or remitted to the Receiver
General for Canada for the account of the Sellers in accordance with this
Section;

3.5.4
where the Withheld Amount is paid to the Purchaser’s Solicitors, in trust, and
the Sellers delivers to the Purchaser, after the Closing Date and on or before
27 days



17



--------------------------------------------------------------------------------

 


after the end of the month in which the Purchaser acquired the Assets (the
“Remittance Deadline”), the Section 116 Certificate, which shall include (i) a
subsection 116(2) certificate with a “certificate limit” no less than the
applicable portion of the Purchase Price; (ii) a subsection 116(4) certificate
specifying proceeds of disposition at least equal to the Purchase Price; and/or
(iii) a subsection 116(5.2) certificate specifying proceeds of disposition,
proposed proceeds of disposition or such other amount as is reasonable in the
circumstances, at least equal to the Purchase Price, the Sellers and the
Purchaser shall jointly direct the Purchaser’s Solicitors in writing to remit
forthwith to the Sellers the Withheld Amount (together with any interest earned
therein, net of any withholding tax);
3.5.5
where the Withheld Amount has been paid to Purchaser’s Solicitors, in trust, and
no Section 116 Certificate has been delivered to the Purchaser by the Sellers on
or before the Remittance Deadline in accordance with Section 3.5.4 above or the
Sellers have delivered a Section 116 Certificate that is a subsection 116(2)
certificate with a certificate limit that is less than the applicable portion of
the Purchase Price or the Sellers have delivered to the Purchaser a subsection
116(4) certificate specifying proceeds of disposition less than the Purchase
Price or the Sellers have delivered to the Purchaser a subsection 116(5.2)
certificate specifying proceeds of disposition, proposed proceeds of disposition
or such other amount as is reasonable in the circumstances less than the
Purchase Price then, unless the Comfort Letter has been delivered, (i) in the
case of a certificate issued under subsection 116(2) or subsection 116(4), the
Sellers and the Purchaser shall cause Purchaser’s Solicitors to remit to the
Receiver General for Canada in accordance with Section 116 of the Tax Act, the
amount by which the applicable portion of the Purchase Price exceeds the
certificate limit multiplied by the percentage specified in subsection 116(5) of
the Tax Act, and any balance of the Withheld Amount shall be remitted to the
Sellers; (ii) in the case of a certificate issued under subsection 116(5.2), the
Sellers and the Purchaser shall cause Purchaser’s Solicitors to remit to the
Receiver General for Canada in accordance with Section 116 of the Tax Act, the
amount by which the applicable portion of the Purchase Price exceeds the
certificate limit multiplied by the percentage specified in subsection 116(5.3)
of the Tax Act and any balance of the Withheld Amount shall be remitted to the
Sellers, and (iii) in the case that no Section 116 Certificate has been
delivered to the Purchaser, the Sellers and the Purchaser shall cause
Purchaser’s Solicitors to remit the Withheld Amount to the Receiver General for
Canada;



18



--------------------------------------------------------------------------------

 


3.5.6
the Withheld Amount shall not be remitted to the Receiver General for Canada
before the day after the Remittance Deadline;

3.5.7
if the Canada Revenue Agency issues a comfort letter (a “Comfort Letter”)
extending the time period under which the Purchaser is required to remit an
amount in respect of the Purchase Price on behalf of the Sellers without being
subject to interest and penalties, the Sellers shall deliver such Comfort Letter
to the Purchaser on or prior to the Remittance Deadline, provided that in any
such case the Sellers shall indemnify the Purchaser for any tax, interest, or
penalties arising from the Purchaser relying on such Comfort Letter;

3.5.8
where the Withheld Amount has been paid to Purchaser’s Solicitors, in trust, and
the Sellers have delivered to the Purchaser a Comfort Letter as described in
Section 3.5.7 above, the Withheld Amount shall continue to be withheld until
either (i) paid to the Sellers (or as the Sellers may irrevocably direct)
(together with any interest earned thereon, net of applicable withholding tax),
which shall occur upon delivery by the Sellers to the Purchaser of the Section
116 Certificate in accordance with Section 3.5.4 above; (ii) remitted to the
Receiver General for Canada pursuant to a request for payment letter received
from the Canada Revenue Agency, such letter to state that the Canada Revenue
Agency undertakes to issue a Section 116 Certificate as soon as payment on
account of tax has been received in the amount set forth in the letter; or (iii)
remitted to the Receiver General for Canada for the account of the Sellers if
notified to do so by the Canada Revenue Agency (provided that any interest
earned thereon shall be for the account of the Sellers and shall be paid to the
Sellers, net of applicable withholding tax); and

3.5.9
notwithstanding anything herein contained, the foregoing obligation of the
Sellers shall survive the Closing or any termination of this Agreement.

ARTICLE IV
    
DUE DILIGENCE AND INSPECTION
4.1    Right to Inspect.
4.1.13
Due Diligence Materials. Within five (5) Business Days of the Effective Date,
Sellers shall transmit Sellers’ Due Diligence Materials to Purchaser or provide
access to a data site, to the extent that Sellers’ Due Diligence Materials are
in Sellers’ actual possession and control, are otherwise available for
transmission, have not already been transmitted to Purchaser, and do not
otherwise constitute



19



--------------------------------------------------------------------------------

 


legally-privileged information or attorney work product. Each item of Sellers’
Due Diligence Materials shall be a true, correct, and complete copy of the
document it purports to be, and shall include, without limitation, the following
items (collectively, “Sellers’ Due Diligence Materials”):
(a)
Copies of all Tenant Leases (including all amendments, commencement letters, and
option letters related thereto);

(b)
A copy of the current rent rolls for the Condominium Units;

(c)
Copies of the Management Agreements, the Head Leases, any Condominium Documents,
the Contracts, and all agreements between Sellers, Managers, and/or third
parties affecting the Condominium Property (including the Licenses and Permits);

(d)
Copies of the Books and Records, including statements of operating income and
capital expenditures for the calendar years 2013, 2014, and 2015, and for the
2016 calendar year-to-date;

(e)
The most recent real estate tax statements with respect to the Condominium
Property, if any;

(f)
A list of all unpaid leasing commissions due and payable by Sellers;

(g)
Any surveys, condominium plans and other condominium documents, including,
without limitation, those described in Schedule 4.1.1(g);

(h)
Any correspondence from any Governmental Authority relating to uncured
deficiencies or other pending matters regarding the Condominium Property; and

(i)
Any drawings, geotechnical reports, environmental reports or studies,
engineering reports, and specifications relating to the Condominium Property set
forth on Schedule 4.1.1(i).

Should the proposed transaction not be completed for any reason (or no reason,
as the case may be), Purchaser will promptly deliver to Sellers any and all of
Sellers’ Due Diligence Materials, all other due diligence information provided
by Sellers to Purchaser or Purchaser’s Inspectors, and any and all due
diligence-related information procured by Purchaser from Purchaser’s Inspectors
or procured by Purchaser or Purchaser’s Inspectors from any third parties.
4.1.14
Inspections. Ryan Bell of CNL Financial Group Investment Management, LLC is
Seller’s designated representative for handling all matters related to the
Inspections. Purchaser and Purchaser’s Inspectors shall have the right to enter



20



--------------------------------------------------------------------------------

 


upon the Condominium Property, at their own risk, and to perform, at Purchaser’s
expense, such Inspections as Purchaser may reasonably deem as appropriate;
provided, however, that Purchaser and Purchaser’s Inspectors shall only have the
right to conduct such Inspections insofar as Sellers are permitted to conduct
such inspections pursuant to the Condominium Documents and Tenant Leases, as
applicable. In connection with such Inspections, Purchaser covenants with
Sellers that Purchaser and Purchaser’s Inspectors shall (a) not materially
interfere with the operation of the Businesses or materially disturb the Assets
or the business operations of Sellers’ tenants, and (b) exercise Purchaser’s
inspection rights in the least intrusive manner as reasonably possible so as to
minimize the impact of the Inspections on the Assets, the Businesses, and any
other business activity of Sellers or Sellers’ tenants at the Condominium
Property. Purchaser must give Sellers at least two (2) Business Days’ advanced
notice of its intent to conduct an Inspection before such Inspection can occur.
Purchaser or its parent company and Purchaser’s Inspectors shall: (x) maintain
insurance coverage with commercially-reasonable policy amounts covering the
performance of the Inspections; (y) name Sellers and Managers as additional
insureds under all such policies; and (z) immediately tender such proof of said
insurance coverage as Sellers reasonably request. Sellers have the right to
disallow any Inspection until Sellers are reasonably satisfied with Purchaser’s
and/or Purchaser’s Inspectors’ compliance with the insurance coverage
requirements cited in the immediately preceding sentence. Purchaser hereby
agrees to indemnify, save, insure, pay, defend, protect, and hold harmless
Sellers and Managers (each Manager being a third party beneficiary of such
indemnification obligation) from and against any and all damage or loss,
including court costs, expert witness fees, and attorneys’ fees, that are
sustained or incurred as a result of, and all death, personal injury, or
property damage caused by or related to, Purchaser’s or Purchaser’s Inspectors’
due diligence activities, including the Inspections. The indemnity obligation of
this Section 4.1.2 shall survive Closing and/or the termination of this
Agreement. Immediately upon the conclusion of any Inspection, Purchaser shall
restore the Assets to the condition which they existed immediately prior to the
commencement of such Inspection.
4.1.15

Interviews. Sellers and Managers shall reasonably cooperate with Purchaser
during the Due Diligence Period in order to arrange communications, pursuant to
a schedule to be reasonably agreed upon by Purchaser and Sellers, in order to
allow Purchaser to interview representatives of tenants under Tenant Leases as
part of Purchaser’s due diligence review of the Condominium Property.



21



--------------------------------------------------------------------------------

 


Sellers shall have the option of having a representative at said interviews.
Purchaser shall apprise Sellers from time to time as to its plans for
communicating with such individuals and afford Sellers with the opportunity to
be present during any such communications.
4.2    Matters Relating to Title to the Assets.
4.2.5
Status of Title. Within ten (10) days after the Effective Date, Sellers shall
obtain and deliver to Purchaser, at the cost of either Seller or Purchaser based
on local custom of the Province of British Columbia (with respect to the
Whistler Resort Property) and the Province of Ontario (with respect to the Blue
Mountain Resort Property), current title searches (collectively, the “Title
Searches”) with respect to the Condominium Units. Purchaser may order, at its
own cost, Surveys. Any alleged defects in, or objections to, the title shown in
the Title Searches submitted by Purchaser to Sellers in a Notice shall
constitute “Title Exceptions,” and any alleged defects in, or objections to, the
title shown in the Surveys submitted by Purchaser to Sellers in a Notice shall
constitute “Survey Defects.” The Purchaser shall provide Sellers with a Notice
of all Title Exceptions and Survey Defects (a “Title Notice”) for each
particular Condominium Unit within ten (10) days of receipt of the Title
Searches, and if applicable, a Survey of the applicable Condominium Units.
Purchaser’s failure to object to any Title Exceptions and Survey Defects prior
to such date shall be deemed a waiver by Purchaser of Purchaser’s right to
object to any such Title Exceptions and Survey Defects. Sellers shall have ten
(10) days from the date on which they receive Purchaser’s Title Notice in which
to respond to such Title Notice. Anything herein to the contrary
notwithstanding, Sellers shall have no obligation to cure any Title Exceptions
or Survey Defects unless Sellers otherwise expressly assume such an obligation
in a Title Notice. Title Exceptions and Survey Defects which Sellers expressly
agree to cure in a Title Notice to Purchaser shall constitute “Unpermitted
Exceptions”. All Title Exceptions and Survey Defects which Sellers have not
expressly agreed to cure in a Notice to Purchaser shall constitute “Permitted
Exceptions.” Notwithstanding anything to the contrary above, if Sellers have not
so advised Purchaser in writing of Sellers’ agreement to cure or not cure any
Title Exception or Survey Defect prior to the above-referenced date, Seller
shall be deemed to have elected not to cure the same. With respect to Permitted
Exceptions, Purchaser may elect prior to the expiration of the Due Diligence
Period (regardless of when Purchaser receives Sellers’ Notice), to either (a)
accept such title to the Condominium Property subject to said Permitted
Exceptions, with no abatement of the Purchase Price, or (b) to terminate this
Agreement in accordance with Section 4.5 hereof. If Purchaser has not so advised



22



--------------------------------------------------------------------------------

 


Sellers in writing of Purchaser’s election under the immediately preceding
sentence prior to the expiration of the Due Diligence Period, Purchaser shall be
deemed to have elected to proceed in accordance with clause (a) of the
immediately preceding sentence. Sellers shall cure Unpermitted Exceptions at
their own expense. If Sellers elect to, but are unable to cure Unpermitted
Exceptions by Closing, Sellers may, in accordance with Sellers’ rights under
Section 8.1 of this Agreement, extend the Closing Date for a period of up to
thirty (30) days and attempt to cure such Unpermitted Exceptions. In the event
that the Sellers exercise their right to extend the Closing Date as aforesaid,
the Parties acknowledge and agree that the “Closing Date” (as defined in the US
Companion Contract) shall concurrently be deemed extended for an equivalent
amount of time
4.2.6
Failure of Title to the Assets. If, on the Closing Date or the conclusion of any
extension period taken by Sellers pursuant to Section 4.2.1 hereof, whichever
occurs later, title to the Condominium Property is subject to any Unpermitted
Exception that Purchaser has not otherwise waived pursuant to Section 4.2.1
hereof, Purchaser may elect, as its sole right and remedy, to either (a) accept
such title to the Condominium Property subject to said Unpermitted Exception,
with no abatement of the Purchase Price (except to the extent of monetary liens
caused by Sellers of a definite, fixed, and ascertainable amount not in excess
of the Purchase Price which will be discharged on Closing), or (b) to terminate
this Agreement and proceed pursuant to Section 10.1(a) hereof.

4.3    Contracts. Purchaser shall identify to Sellers, in writing during the Due
Diligence Period, all Contracts that Purchaser wishes to assume at Closing from
Sellers. After the conclusion of the Due Diligence Period, but before Closing,
Sellers shall effectuate the termination of all Contracts not identified by
Purchaser during the Due Diligence Period, without any cost to Purchaser, unless
Purchaser directs Sellers otherwise before a Contract is cancelled. Unless
Purchaser instructs Sellers in writing during the Due Diligence Period to retain
a Contract, Purchaser shall have no recourse against Sellers if Sellers elect to
cancel a Contract after the Due Diligence Period concludes. Sellers shall
reasonably cooperate with Purchaser to cause the Contracts to be transferred to
Purchaser. Anything herein to the contrary notwithstanding, (a) Sellers shall
not be required to effectuate any assignment of any Contract to Purchaser that
would require Sellers and/or Managers to continue to be liable thereunder for
matters arising after the date of such assignment, and (b) all transfers of
Contracts by Sellers to Purchaser shall be at Purchaser’s sole cost and expense.
4.4    Licenses and Permits. Purchaser shall identify to Sellers, in writing
during the Due Diligence Period, all Licenses and Permits which Purchaser wishes
to assume from Sellers at


23



--------------------------------------------------------------------------------

 


Closing. Purchaser shall be responsible for obtaining the transfer of all such
Licenses and Permits (to the extent they are transferable). Purchaser shall,
promptly, but no later than forty-five (45) days prior to Closing, submit all
necessary applications and other materials to the appropriate Governmental
Authority and take such other actions to effectuate the transfer of the Licenses
and Permits and/or the issuance of new Licenses and Permits as of the Closing.
Sellers shall reasonably cooperate with Purchaser to cause the Licenses and
Permits to be transferred (to the extent they are transferable) or to cause new
Licenses and Permits to be issued to Purchaser. Sellers may, or may direct
Managers to, terminate any of the Licenses and Permits not identified for
assignment by Purchaser in writing during the Due Diligence Period. Purchaser
shall have no recourse against Sellers if Sellers elect, after the Due Diligence
Period concludes, to cancel Licenses and Permits that are not identified for
retention by Purchaser in writing during the Due Diligence Period. Anything
herein to the contrary notwithstanding, (a) Sellers shall not be required to
effectuate any assignment of any Licenses and Permits to Purchaser that would
require Sellers and/or Managers to continue to be liable thereunder for matters
arising from acts occurring after the date of such assignment, and (b) all
transfers of Licenses and Permits by Sellers and/or Managers to Purchaser, and
the issuance of any Licenses and Permits to Purchaser, shall be at Purchaser’s
sole cost and expense.
4.5    Purchaser’s Election Whether to Proceed. Notwithstanding anything to the
contrary contained herein, if a Termination Notice is delivered, then this
Agreement shall be of no further force or effect, and the parties hereto shall
have no further obligations to one another hereunder (except for any obligations
or liabilities that expressly survive termination of this Agreement).
Notwithstanding anything in this Agreement to the contrary, Purchaser shall have
no right to terminate this Agreement with respect to less than all of the
Assets.
4.6    Automatic Termination. Notwithstanding anything herein contained, the
Parties acknowledge and agree that any termination of the US Companion Contract
or the Share Purchase Agreement (except if the latter is terminated pursuant to
a Purchased Shares Termination Notice) shall cause this Agreement to be
terminated automatically.
ARTICLE V
    
REPRESENTATIONS AND WARRANTIES
5.1    Sellers’ Representations and Warranties. To induce Purchaser to enter
into this Agreement and to consummate the transactions described in this
Agreement, each Seller hereby jointly and severally makes the representations
and warranties in this Section 5.1 (with the sole exception of the Trust which
is only making the representations and warranties set forth in Sections 5.1.1,
5.1.2 and 5.1.3) with respect to the Assets relating to the Condominium Units,
upon which each such party acknowledges and agrees that Purchaser is entitled to
rely.


24



--------------------------------------------------------------------------------

 


5.1.7
Organization and Power. Such Seller is duly formed, validly existing, in good
standing in the jurisdiction of its formation, and is qualified to do business
in the jurisdiction in which the Assets are located, and has all requisite power
and authority to own the Assets and conduct the Business as currently owned and
conducted.

5.1.8
Authority and Binding Obligation. (a) each Seller has full power and authority
to execute and deliver this Agreement and all other documents to be executed and
delivered by such Seller pursuant to this Agreement (the “Sellers’ Documents”),
and to perform all obligations required of it under this Agreement and each of
the Sellers’ Documents; (b) the execution and delivery by each Seller of this
Agreement and, when executed and delivered, each of the Sellers’ Documents, and
the performance by each Seller of its obligations under this Agreement and, when
executed and delivered, each of the Sellers’ Documents, have been, or will have
been, duly and validly authorized by all necessary action by such Seller; and
(c) this Agreement and, when executed and delivered, the Sellers’ Documents
constitute, or will constitute, legal, valid, and binding obligations of each
Seller enforceable against such Seller in accordance with its and their terms.

5.1.9
Title to the Assets. The Blue Mountain Nominee and/or the Whistler Nominee are
the registered owners of, and the beneficiaries of the Trust are the beneficial
owners of, the Condominium Property and all of the other Assets, subject to the
Permitted Exceptions, free and clear of all liens, mortgages, and security
interests (other than those that will be released upon Closing).

5.1.10
Ownership of Assets. The Assets, together with the Excluded Assets, constitute
all interests in all assets owned or controlled by such Seller and any of its
Affiliates that are located at or used in connection with the operation of the
Business.

5.1.11
Expropriation. No Seller has received any written notice of any pending
expropriation proceeding or other similar proceeding, and to the Seller’s
Knowledge, no such expropriation proceeding or similar proceeding is threatened
affecting the Condominium Property, or any portion thereof.

5.1.12
Litigation. Except as set forth on Schedule 5.1.6, no Seller has (i) been served
or, to Seller’s Knowledge, threatened, with any court filing in any litigation
with respect to any Assets in which such Seller is named a party which has not
been resolved, settled, or dismissed and which could result in an adverse impact
on the Assets or such Seller’s title to any of the Assets or (ii) received
written notice of any claim, charge, or complaint from any Governmental
Authority pursuant to



25



--------------------------------------------------------------------------------

 


any administrative, arbitration, or similar adjudicatory proceeding with respect
to any Assets which has not been resolved, settled, or dismissed.
5.1.13
Taxes. All Taxes which would be delinquent if unpaid at Closing will be paid in
full or prorated at Closing as part of the Prorations pursuant to ARTICLE IX;
provided, however, that if any Taxes are payable in installments, such
representation and warranty shall apply only to such installments which would be
delinquent if unpaid at Closing.

5.1.14
Leases. Schedule 2.2.7 sets forth a true, correct and complete list and rent
roll with respect to the Tenant Leases, and the Sellers have made available to
Purchaser a copy of each of the Tenant Leases in any Seller’s possession, which
are true, correct and complete copies of the Tenant Leases in all material
respects. Sellers have not given nor received any written notice of any breach
or default under any of the Tenant Leases which has not been cured. To Seller’s
Knowledge, there are no unpaid brokerage commissions, unpaid sales or other tax
on rentals, or unpaid landlord obligations for tenant improvements in connection
with the current term of occupancy of tenants under the Tenant Leases, except
for those listed on Schedule 5.1.8(a) attached hereto. No tenant has notified
any Seller in writing of its intent to terminate its Tenant Lease prior to
expiration of the term of such Tenant Lease, except as provided on Schedule
5.1.8(b). Except as provided on Schedule 5.1.8(c), Sellers are not and, to
Seller’s Knowledge, no tenant is, in breach or default under any material
obligation under a Tenant Lease. Prior to Closing, Sellers will deliver to
Purchaser updated information current as of no earlier than five (5) Business
Days prior to Closing on an updated rent roll signed by a representative of the
Sellers which shall replace Schedule 2.2.7 for all purposes under this
Agreement.

5.1.15
Insolvency. No Seller has become the subject of any event of insolvency. No
petition, case, or proceeding has been filed against any Seller which has not
been dismissed, vacated, or stayed on appeal and no Seller has been adjudicated
as bankrupt or insolvent or consented to, nor filed an answer admitting or
failing reasonably to contest an allegation of bankruptcy or insolvency. No
Seller has sought, or consented to or acquiesced in, the appointment of any
receiver, trustee, liquidator, or other custodian of it or a material part of
its assets, and no Seller has made or taken any action to make a general
assignment for the benefit of creditors nor has an arrangement, attachment or
execution been levied and no tax lien or other governmental or similar lien has
been filed, against any Seller or a material part of its properties, which has
not been duly and fully discharged prior to the date hereof.



26



--------------------------------------------------------------------------------

 


5.1.16
Intentionally Deleted.

5.1.17
Intentionally Deleted.

5.1.18
Purchase Option/Right of First Refusal. Except as set forth on Schedule 5.1.12,
Seller has not granted any option to purchase the Condominium Property or any
right of first refusal or right of first offer to purchase the Assets. As of the
Effective Date, Seller has not entered into any other agreement, other than this
Agreement, to convey the Assets to a third party and Seller will not convey the
Assets to a third party unless (i) the conveyance permits this Agreement to
remain in full force and effect or (ii) this Agreement has been terminated.

5.1.19
Contracts and Management Agreements. True, correct, and complete copies of all
Contracts and Management Agreements to which Sellers or any of their Affiliates
is a party and that will be binding on Purchaser (written or oral) relating to
or affecting the Assets are set forth in Schedule 5.1.13. To Seller’s Knowledge,
no event has occurred that would constitute a material default under any such
Contract or Management Agreement. Notwithstanding anything contained herein to
the contrary, Purchaser shall notify Seller in writing prior to the expiration
of the Due Diligence Period, which, if any, of the Contracts Purchaser does not
wish to assume at Closing and Seller shall terminate, at its sole cost and
expense and prior to the Closing Date, those Contracts specified in Purchaser’s
notice.

5.1.20
Special Assessments. Sellers have received no notice of special assessments to
be levied at any of the Resort Properties or notice that any such assessments
are being contemplated.

5.1.21
Operational Contracts and Licenses and Permits. The Contracts included in
Schedule 2.2.3 and the Licenses and Permits included in Schedule 2.2.4 are all
of the Contracts and Licenses and Permits that Sellers currently maintain.

5.1.22
Claims for Taxes. There are no outstanding claims for income Taxes against
Sellers which could result in a lien that encumbers the Assets.

5.1.23
Declaration Violations. Sellers have received no notices from any condominium
owner association which have not been resolved and are outstanding, that:
violations exist at or are continuing at any of the Resort Properties, threaten
suspension of Sellers or Sellers’ assignees rights granted by the Condominium
Documents, or threaten special assessments applicable to any of the Resort
Properties.



27



--------------------------------------------------------------------------------

 


5.1.24
Hazardous Materials. Except as disclosed in Seller’s environmental reports, to
Seller’s Knowledge, there are no Hazardous Materials at, under, or in the Resort
Properties, no such Hazardous Materials have been brought to the Resort
Properties, and the Resort Properties have not been utilized for the storage of
any such Hazardous Materials, except those stored and used in the normal course
of business.

5.1.25
Condominium Owners Association Approval. Except as set forth on Schedule 5.1.19,
no condominium owners association must approve the conveyance of the Assets as
contemplated by this Agreement.

5.1.26
Finders and Investment Brokers. Sellers have not dealt with any Person who has
acted, directly or indirectly, as a broker, finder, financial adviser, or in
such other capacity for or on behalf of Sellers in connection with the
transactions described by this Agreement in any manner which would entitle such
Person to any fee or commission in connection with this Agreement or the
transactions described in this Agreement, except for Marcus & Millichap who will
be paid a commission by the Sellers if the transaction contemplated by this
Agreement closes. Jefferies LLC has acted as Seller’s advisor and shall be
compensated by Sellers pursuant to the terms and conditions of a separate
agreement.

5.1.27
Employees. There are no employees employed by the Sellers or the Head Lessee.

5.1.28
Disclaimers.

(a)    The Purchaser acknowledges that it shall have time to inspect, examine,
and investigate the Assets and to review the due diligence data relating thereto
prior to the Closing hereunder. The Purchaser acknowledges and agrees that,
except with respect to the representations and warranties expressly set forth in
this Agreement and/or the documents delivered pursuant to this Agreement, the
Purchaser is relying solely on its own inspections, examinations, and
investigations in making the decision to purchase the Assets.
(b)    The Purchaser is purchasing the Assets in their “as is” condition “with
all faults” as of the Closing Date and without any warranties, representations,
or guaranties of any kind, oral or written, express or implied, concerning the
Assets from or on behalf of the Sellers except as set forth herein. The
Purchaser acknowledges that, except as set forth herein, the Sellers have not,
do not, and will not make any representations, warranties, or guaranties of any
kind, oral or written, express or implied: (i) concerning the Assets, including,
without limitation, the structural elements, foundations, roofs, appurtenances,
access, landscaping, parking facilities, electrical, mechanical, HVAC, plumbing,
sewage or utility systems, facilities, or appliances relating to the condominium
property or any portion thereof; (ii) the quality, nature, adequacy, or physical


28



--------------------------------------------------------------------------------

 


condition of soils or ground water at or under the land on which any condominium
property are located; (iii) the existence, quality, nature, adequacy, or
physical condition of any utility serving the Assets; (iv) the property taxes
now or hereafter payable on the Assets or the valuation of the Assets for
property tax purposes; (v) the development potential of the Assets or the
habitability, merchantability or fitness, suitability, or adequacy of the Assets
or any portion thereof for any particular use or purpose; (vi) the zoning or
other legal status of the Assets; (vii) the compliance by the Assets or of the
business, or any portion thereof, with any applicable codes, laws, regulations,
statutes, ordinances, covenants, conditions, or restrictions of any governmental
or quasi-governmental entity or of any other person or entity; (viii) the
quality of any labor or materials relating in any manner to the Assets; (ix) the
condition of title to the Assets or the nature, status, and extent of any lease,
encumbrance, or other matter affecting title to the Assets; or (x) the
environmental condition of the Assets, including, without limitation, their
compliance with environmental laws and the presence or absence of hazardous
materials.
(c)    The provisions of this Section 5.1.22 shall survive Closing or any sooner
termination of this Agreement.
5.2
    Purchaser’s Representations and Warranties. To induce Sellers to enter into
this Agreement and to consummate the transactions described in this Agreement,
Purchaser hereby makes the representations and warranties in this Section 5.2,
upon which Purchaser acknowledges and agrees that Sellers are entitled to rely.
5.2.1
Organization and Power. Purchaser is duly incorporated or formed (as the case
may be), validly existing, in good standing in the jurisdiction of its
formation, and has all requisite power and authority to own, lease, and operate
its properties and to carry on its business as currently being conducted.

5.2.2
Authority and Binding Obligation. Purchaser has full power and authority to
execute and deliver this Agreement and all other documents to be executed and
delivered by Purchaser pursuant to this Agreement (the “Purchaser’s Documents”),
and to perform all obligations of Purchaser arising under this Agreement and
each of the Purchaser’s Documents. The execution and delivery by the signer on
behalf of Purchaser of this Agreement and, when executed and delivered, each of
the Purchaser’s Documents, and the performance by Purchaser of its obligations
under this Agreement, and when executed and delivered, each of the Purchaser’s
Documents, has been, or as of Closing, will be, duly and validly authorized by
all necessary actions by Purchaser. This Agreement and, when executed and
delivered, each of the Purchaser’s Documents, constitutes, or will



29



--------------------------------------------------------------------------------

 


constitute, legal, valid, and binding obligations of Purchaser, enforceable
against Purchaser in accordance with its and their terms.
5.2.3
Consents and Approvals; No Conflicts. No filing with, and no permit,
authorization, consent, or approval of, any Governmental Authority or other
Person is necessary for the execution or delivery by Purchaser of this Agreement
or any of Purchaser’s Documents, the performance by Purchaser of any of its
obligations under this Agreement or any of the Purchaser’s Documents, or the
consummation by Purchaser of the transactions described in this Agreement or any
of the Purchaser’s Documents. Neither the execution and delivery by Purchaser of
any of the Purchaser’s Documents, nor the performance by Purchaser of any of its
obligations under any of the Purchaser’s Documents, nor the consummation by
Purchaser of the transactions described in this Agreement, will: (A) violate any
provision of the organizational or governing documents of Purchaser; (B) violate
any Applicable Law to which Purchaser is subject; or (C) result in a violation
or breach of or constitute a default under any contract, agreement, or other
instrument or obligation to which Purchaser is a party or by which any of
Purchaser’s properties are subject.

5.2.4
Finders and Investment Brokers. Purchaser has not dealt with any Person who has
acted, directly or indirectly, as a broker, finder, financial advisor, or in
such other capacity for or on behalf of Purchaser in connection with the
transactions described by this Agreement in any manner which would entitle such
Person to any fee or commission in connection with this Agreement or the
transactions described in this Agreement, except Marcus and Millichap who will
be paid a commission by Sellers if the transaction contemplated by this
Agreement closes. On the basis of the representations and warranties in this
Section 5.2.4 and Section 5.1.13, each Party (with the sole exception of the
Trustee) shall and hereby agrees to indemnify and save and hold the other Party
harmless from and against the payment of any commissions or fees to or claims
for commissions or fees by any real estate or business broker, salesman, agent
or finder resulting from or arising out of any actions taken or agreements made
by them with respect to the business and real estate transaction reflected in
this Agreement.

ARTICLE VI
    
COVENANTS


30



--------------------------------------------------------------------------------

 


6.1    Confidentiality.
6.1.5
Disclosure of Confidential Information. The Parties acknowledge and agree that
the existence of this Agreement, the terms of this Agreement, and any other
information disclosed in the Sellers’ Due Diligence Materials, the Purchaser’s
Due Diligence Reports, or any other documents, materials, data, or other
information with respect to the Assets or the Businesses which is not generally
known to the public shall be kept confidential. The Parties agree that they
shall not disclose such information to any Person, other than to their
respective counsel, shareholders, directors, partners, members, managers,
lenders, advisors, consultants, and/or employees who agree to keep such
information in confidence under terms identical to those in this Agreement,
except as may be required by Applicable Law or to the extent that such
information is already in the public domain. Nothing herein shall restrict
Sellers from disclosing this Agreement to Managers, and nothing herein shall
restrict or limit Purchaser from contacting third party consultants assisting
Purchaser in its investigation of the Condominium Property.

6.1.6
Public Announcements. No Party shall have the right to make a public
announcement or disclosure regarding the transactions described in this
Agreement without the prior approval of the other Party. Each Party shall
approve the timing, form, and substance of any such public announcement or
disclosure, which approval shall not be unreasonably withheld, conditioned, or
delayed, except if a Party is required to make a public announcement or
disclosure under Applicable Law, in which case no such approval by the other
Party shall be required, but such party shall be obligated to give the other
party prior five (5) days prior written notice of such public announcement or
disclosure required under Applicable Law.

6.2    Tax Contests. This Section 6.2 shall survive the Closing.
6.2.10
Taxable Period Terminating Prior to Closing Date. Sellers shall retain the
right, at their sole cost and expense, to commence, continue, and settle any
proceeding to contest any Taxes for any taxable period which terminates prior to
the Closing Date, and shall be entitled to any refunds or abatements of Taxes
awarded in such proceedings; provided, however, Sellers shall indemnify, save,
pay, insure, defend, protect, and hold harmless Purchaser from and against any
Indemnification Loss incurred by Purchaser as a result of Sellers exercising
their rights to so contest any Taxes under this Section 6.2.1.



31



--------------------------------------------------------------------------------

 


6.2.11
Taxable Period Including the Closing Date. Sellers shall have the right to
commence, continue, and settle any proceeding to contest any Taxes for any
taxable period which includes the Closing Date. Notwithstanding the foregoing,
if Purchaser desires to contest any Taxes for such taxable period prior to
Closing and Sellers have not yet commenced any proceeding or process to contest
any such Taxes for such taxable period, Purchaser may request Sellers to do so.
If Sellers desire to contest such Taxes, Sellers shall provide written notice to
Purchaser within ten (10) days after receipt of Purchaser’s request confirming
that Sellers will contest such Taxes, in which case Sellers shall proceed to
contest such Taxes, and Purchaser shall not have the right to contest such
Taxes. If Sellers fail to provide such written notice confirming that the
applicable Seller will contest such Taxes within such ten (10) day period,
Purchaser shall have the right to contest such Taxes, and Sellers shall
reasonably cooperate with respect to any such contest made by Purchaser. Any
refunds or abatements awarded in such proceedings shall be used first to
reimburse the Party contesting such Taxes for the reasonable costs and expenses
incurred by such Party in contesting such Taxes, and the remainder of such
refunds or abatements shall be prorated between Sellers and Purchaser as of the
Cut-Off Time, and the Party receiving such refunds or abatements promptly shall
pay such prorated amount due to the other Party.

6.2.12
Cooperation. Sellers and Purchaser shall use commercially reasonable efforts to
cooperate with the Party contesting the Taxes (at no cost or expense to the
Party not contesting the Taxes other than any de minimis cost or expense or any
cost or expense which the requesting Party agrees in writing to reimburse) and
to execute and deliver any documents and instruments reasonably requested by the
Party contesting the Taxes in furtherance of the contest of such Taxes.

6.3    Conduct of the Business
6.3.1
Operation, Maintenance, and Repair in Ordinary Course of Business. From the
Effective Date until the Closing or earlier termination of this Agreement,
whichever occurs first, Sellers shall use commercially-reasonable efforts to
cause Managers to: (a) conduct the Businesses in the Ordinary Course of Business
subject to and in accordance with the terms of the Management Agreements; (b)
maintain the Assets in the condition in which they exist as of the Effective
Date, normal wear and tear excepted, free and clear from Encumbrances except for
those listed on Schedule 6.3.1 hereof and by this reference incorporated herein;
(c) not commit any waste regarding the Assets; and (d) maintain all fire,
extended coverage, and public liability insurance policies otherwise existing on
the



32



--------------------------------------------------------------------------------

 


Effective Date and which directly pertain to the Assets. From and after the
expiration of the Due Diligence Period until the Closing or earlier termination
of this Agreement, whichever occurs first, Sellers shall use commercially
reasonable efforts to not, and to not permit Managers to, take any of the
following actions without Purchaser’s prior written consent, which consent, in
each case, shall not be unreasonably withheld, conditioned, or delayed by
Purchaser: (x) fail to pay all taxes and special assessments levied against or
incurred in connection with the ownership and/or operation of the Assets,
insofar as the same become due and payable; (y) enter into any transaction with
respect to or affecting the Assets which would materially and adversely affect
or bind Purchaser from and after the Closing (for the sake of clarification, a
Lifestyle Sale Event does not qualify as such a transaction); and (z) enter
into, amend, waive any rights under, terminate, or extend any Tenant Lease.
Notwithstanding the foregoing, beginning on the date that is ten (10) days prior
to the end of the Due Diligence Period, the Sellers consent and agree that they
shall not materially revise the terms of the Management Agreements or the Head
Leases without Purchaser’s consent, which consent shall not be unreasonably
withheld.
6.3.2
Title. From the date of this Agreement until the Closing or earlier termination
of this Agreement, whichever occurs first, Sellers shall not create any Title
Exceptions or Survey Defects or Encumbrances (except for Permitted Exceptions)
which adversely affect any portion of the Condominium Property.

6.3.3
Notification of Change in Condition. Sellers shall promptly advise Purchaser in
writing of: (a) any material changes to the condition of the Assets occurring
from and after the Effective Date; and (b) any changes in circumstance occurring
from and after the Effective Date which would render any representation or
warranty made by Sellers under this Purchase Agreement false or misleading.

6.4    Notices and Filings. Sellers and Purchaser shall use commercially
reasonable efforts to cooperate with each other (at no cost or expense to the
Party whose cooperation is requested, other than any de minimis cost or expense
or any cost or expense which the requesting Party agrees in writing to
reimburse) to provide written notice to any Person under any Contracts and
Licenses and Permits, and to effect any required registrations or filings with
any Governmental Authority or other Person, regarding the change in ownership of
the Condominium Property, the Businesses, or the other Assets.
6.5    Further Assurances. From the date of this Agreement until the Closing or
termination of this Agreement, whichever occurs first, Sellers and Purchaser
shall use commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things


33



--------------------------------------------------------------------------------

 


necessary, proper, or advisable to consummate the transactions described in this
Agreement, including, without limitation, (a) obtaining all necessary consents,
approvals, and authorizations required to be obtained from any Governmental
Authority or other Person under this Agreement or Applicable Law, and (b)
effecting all registrations and filings required under this Agreement or
Applicable Law. For avoidance of doubt, the parties agree and acknowledge that
the Purchaser shall have the termination rights prior to the expiration of the
Due Diligence Period pursuant to Section 4.5 hereof. After the Closing, Sellers
and Purchaser shall use commercially reasonable efforts (at no cost or expense
to such Party, other than any de minimis cost or expense or any cost or expense
which the requesting Party agrees in writing to reimburse) to further effect the
transactions contemplated in this Agreement as may be necessary.
6.6    Personal Property. Sellers shall not sell, remove, or otherwise dispose
of any significant items of Personal Property unless replaced with an item of
like value, quality, and utility, unless such sale, removal, or disposal is with
respect to seasonal or otherwise regularly-scheduled fluctuations consistent
with the operation of the Businesses in the Ordinary Course of Business.
6.7    Communications with Managers’ Employees. Purchaser shall not, through its
officers, employees, managers, contractors, consultants, agents,
representatives, or any other person, directly or indirectly, communicate with
any employees of a Manager or any Person representing any employees of a Manager
involving any matter with respect to this Agreement, the Condominium Property,
or any other Assets without the prior written consent of both Sellers and the
applicable Manager. Purchaser shall apprise Sellers and Managers from time to
time as to its plans for communicating with such employees, and to complete such
communications in advance of the Closing Date. Notwithstanding the foregoing
provisions of this Section 6.7, Purchaser shall have the right to directly
communicate with Ryan Bell of CNL Financial Group Investment Management, LLC,
and any Persons listed on Schedule 6.7, involving matters with respect to the
Condominium Property or any other Assets, provided however, Ryan Bell or another
representative of Sellers may be present at any meeting or on-site visit or on
any call with any said persons.
6.8    Intentionally Deleted.
6.9    Exclusivity. Except as otherwise provided for herein, including without
limitation in Section 13.3, from the Effective Date until the Closing or the
date on which this Agreement is terminated, whichever occurs first, Sellers
shall not directly or indirectly offer the Assets for sale to third parties,
solicit offers for the purchase of the Assets from third parties, or negotiate
for the sale or disposition of the Assets with third parties.
6.10    Securities Filings. Purchaser shall use commercially-reasonable efforts
to promptly provide Sellers, upon Sellers’ prior written request therefor, with
such information as Sellers


34



--------------------------------------------------------------------------------

 


determine and Purchaser agreed to in writing, not to be unreasonably withheld,
conditioned or delayed, is necessary to complete any filings with the SEC or
other Governmental Authority which is made by Sellers or their Affiliates.
Notwithstanding Section 6.1, Sellers and their Affiliates shall have the right
to include any and all information concerning the Assets and the transactions
memorialized by this Agreement deemed necessary by Sellers, in their reasonable
discretion, to be incorporated into any regulatory filings made by Sellers or
their Affiliates with the SEC or other Governmental Authority, including without
limitation on Form 8-K or Form 10-K; provided, however, that Sellers shall use
commercially reasonable efforts to provide a draft of any such filing to
Purchaser in advance of such filing. The terms and provisions of this Section
6.10 shall survive the Closing.
6.11    Estoppels. Sellers shall use commercially-reasonable efforts to obtain,
prior to Closing, an estoppel certificate from each Resort Property
operator/affiliated tenant of a Tenant Lease and from each tenant whose Tenant
Lease is guaranteed by a Resort Property operator/affiliate tenant, which
tenants are set forth on Schedule 6.11-1 (“Major Leases”), from six (6) of the
seven (7) tenants under Tenant Leases listed on Schedule 6.11-2 where the leased
premises exceeds 6,000 square feet (“Large Tenants”), and from tenants under
Tenant Leases comprising no less than seventy percent (70%) of the tenanted
square footage of each Resort Property (“Threshold Area”), which Threshold Area
includes the Major Leases’ and Large Tenants’ square footage and excludes any
vacant space square footage (collectively, the “Required Tenant Estoppels”).
Said Required Tenant Estoppels shall be in the form and substance required of
such tenants by each respective Tenant Lease or, if the form is not set forth in
the Tenant Lease, then in the form attached hereto as Exhibit J. Notwithstanding
anything to the contrary contained herein, Seller agrees to request estoppel
certificates from each tenant occupying any portion of the Condominium Units
prior to the expiration of the Due Diligence Period and prior to Closing Seller
shall forward to Purchaser all estoppel certificates received by Seller from any
such tenant. If any of the estoppel certificates received by Seller pursuant to
the terms of this Section 6.11 state that landlord is in default under the terms
of that Tenant Lease or landlord has failed to undertake maintenance, repairs or
replacements which are the responsibility of the landlord pursuant to the terms
of the Tenant Lease and the applicable Seller, as landlord, does not dispute
such claim by the Tenant (the “Escrow Obligations Claims”), then: (a) the Escrow
Obligations Claims shall be reflected on the Seller’s Closing Bringdown
Certificate, (b) Seller shall give Purchaser a credit at Closing for the costs
of the unfunded Escrow Obligations Claims in accordance with the terms of
Section 9.2.4 hereof and Purchaser shall be responsible thereafter for such
Escrow Obligations Claims, and (c) the Tenant or tenanted square footage
represented by any Tenant Lease for such estoppel certificates shall count
towards the requirement of Sellers to provide the Required Tenant Estoppels. If
any of the estoppel certificates contains content which is deemed incorrect by
Sellers, Sellers shall notify Purchaser (the “Incorrect Estoppel(s)”). Sellers
shall have no obligations to pursue corrections to Incorrect Estoppel
certificates


35



--------------------------------------------------------------------------------

 


provided Sellers have otherwise provided the Required Tenant Estoppels as set
forth hereinabove and said Incorrect Estoppels shall not count towards the
Required Tenant Estoppels. Sellers make no representations or warranties
regarding the accuracy or content of the Incorrect Estoppel certificates.
ARTICLE VII
    
CLOSING CONDITIONS
7.1    Purchaser’s Closing Conditions. Purchaser’s obligations to close the
transactions described in this Agreement are subject to the satisfaction at or
prior to Closing of the following conditions precedent (the “Purchaser’s Closing
Conditions”):
7.1.13
Sellers’ Deliveries. All of the Sellers’ Closing Deliveries shall have been
delivered to Purchaser or deposited with the Purchaser’s Solicitors, in
accordance with the Escrow Agreement.

7.1.14
Representations and Warranties. The representations and warranties of Sellers in
this Agreement shall be true and correct in all material respects as of the
Closing (and such other date on or to which such representations and warranties
expressly were made).

7.1.15
Covenants and Obligations. The covenants and obligations of Sellers in this
Agreement shall have been performed in all material respects.

7.1.16
Adverse Proceedings. No litigation or other court action shall have been
commenced seeking to obtain an injunction or other relief from such court to
enjoin the consummation of the transactions described in this Agreement, and no
preliminary or permanent injunction or other order, decree, or ruling shall have
been issued by a court of competent jurisdiction or by any Governmental
Authority, which would make illegal or invalid or otherwise prevent the
consummation of the transactions described in this Agreement.

7.1.17
Adverse Law. No Applicable Law shall have been enacted that would make illegal
or invalid or otherwise prevent the consummation of the transactions described
in this Agreement.

7.1.18
Estoppels. On or prior to Closing, Sellers shall have procured the Required
Tenant Estoppels and delivered them to Purchaser.

7.1.19
Material Adverse Effect. There has occurred no Material Adverse Effect with
regard to the Condominium Property. The term “Material Adverse Effect” means



36



--------------------------------------------------------------------------------

 


any change, effect, circumstance, condition or event that has, or is reasonably
likely to have, or any changes, effects circumstances, conditions or events
that, in the aggregate, have, or are reasonably likely to have, a material
adverse effect on a Condominium Property or the Condominium Units, as the
context requires, but excluding any circumstances affecting the operations of
the Condominium Properties to the extent arising from (a) conditions in the
United States or global economy generally; (b) general changes in market
conditions (including changes in legal, regulatory or business conditions or
changes in weather conditions); (c) changes in GAAP; (d) acts of war, armed
hostilities, sabotage or terrorism, or any escalation or worsening of any such
acts of war, armed hostilities, sabotage or terrorism threatened or underway as
of the date of this Agreement; (e) earthquakes, hurricanes, floods, rain or
other natural acts (provided, however, that this clause (e) shall not impair the
Purchaser’s rights described herein with respect to any damage to the
Condominium Property caused by those events); or (f) any action taken by a
Seller at the written request or with the written consent of the Purchaser.
7.1.20
Closing of US Companion Contract. The transactions described in the US Companion
Contract shall have closed.

7.2    Failure of any Purchaser’s Closing Conditions. If any of Purchaser’s
Closing Conditions are not satisfied at the Closing and Purchaser is not in
default in its performance of the obligations set forth herein (a “Purchaser’s
Closing Condition Failure”), then, subject to Sellers’ right to extend the
Closing Date pursuant to Section 8.1 hereof for a reasonable amount of time not
to exceed sixty (60) days to cure any such Purchaser’s Closing Condition
Failure, Purchaser shall have the right, in Purchaser’s sole and absolute
discretion, to either (a) terminate this Agreement by providing Notice to
Sellers, in which case the Parties shall have no further rights or obligations
under this Agreement, except those which expressly survive such termination, or
(b) complete the transactions set out herein; provided, however, if such
Purchaser’s Closing Condition Failure results from a Sellers’ Default of its
representations, warranties, covenants, and/or obligations hereunder, Purchaser
shall have the rights set forth in Section 10.1.
7.3    Sellers’ Closing Conditions. Sellers’ obligations to close the
transactions contemplated in this Agreement are subject to the satisfaction at
or prior to Closing of the following conditions precedent (the “Sellers’ Closing
Conditions”):
7.3.1
Receipt of the Purchase Price. Purchaser shall have paid to the Sellers’
Solicitors in accordance with the Escrow Agreement, the Purchase Price (as
adjusted for Prorations pursuant to ARTICLE IX hereof).



37



--------------------------------------------------------------------------------

 


7.3.2
Purchaser’s Deliveries. All of the Purchaser’s Closing Deliveries shall have
been delivered to the Sellers’ Solicitors in accordance with the Escrow
Agreement.

7.3.3
Representations and Warranties. The representations and warranties of Purchaser
in this Agreement shall be true and correct in all material respects as of the
Closing (or as of such other date to which such representation or warranty
expressly is made).

7.3.4
Covenants and Obligations. The covenants and obligations of Purchaser in this
Agreement shall have been performed in all material respects.

7.3.5
Approvals. Sellers shall have received any and all approvals, consents, and
other authorizations required by the Condominium Documents, the Management
Agreements and, if the Head Lease Acceptance Notice has been delivered, the Head
Leases, including without limitation (if the Head Lease Acceptance Notice has
been delivered), the Head Lease Assignments as a result of the transactions set
forth in this Agreement.

7.3.6
Closing of US Companion Contract. The transaction described in the US Companion
Contract shall have Closed.

7.4    Failure of the Sellers’ Closing Conditions. If any of the Sellers’
Closing Conditions are not satisfied at Closing and Seller is not in default in
its performance of the obligations set forth herein (a “Sellers’ Closing
Condition Failure”), then Sellers shall have the right, in Sellers’ sole and
absolute discretion, to either (a) terminate this Agreement by providing Notice
to Purchaser, and the Parties shall have no further rights or obligations under
this Agreement, except those which expressly survive the termination, or (b)
complete the transactions set out herein, provided, however, if such Sellers’
Closing Condition Failure results from a Purchaser’s Default of its
representations, warranties, covenants, and/or obligations hereunder, Sellers
shall have the rights set forth in Section 10.2.


ARTICLE VIII
    
CLOSING
8.1    Closing Date. The closing of the transactions described in this Agreement
(the “Closing”) shall occur on the Closing Date. Notwithstanding the foregoing
provision, the Closing Date may be extended by Sellers pursuant to the terms set
forth in Sections 4.2.1, 7.2, or otherwise in this Agreement.


38



--------------------------------------------------------------------------------

 


8.2    Closing. The Closing shall take place in accordance with the Escrow
Agreement.
8.3    Sellers’ Closing Deliveries. At the Closing, Sellers shall deliver or
cause to be delivered to Sellers’ Solicitors all of the documents, each of which
shall have been prepared by Purchaser and reasonably approved by Sellers, and
duly executed by the applicable Seller (or a Manager as specifically set forth
therein) and acknowledged (if required), and other items, set forth in this
Section 8.3 (the “Sellers’ Closing Deliveries”), as follows:
8.3.1
Closing Bringdown Certificate. A closing certificate substantially in the form
of Exhibit B attached hereto and by this reference incorporated herein, together
with a copy of all appropriate resolutions, consents, and approvals.

8.3.2
Deeds. Transfers/Deeds in the customary forms (collectively, the “Deeds”),
conveying all right, title, and interest in the Blue Mountain Condominium
Property, and, if the Purchased Shares Termination Notice is delivered, to the
Whistler Condominium Property to the Purchaser (or as the Purchaser directs) and
subject only to the matters expressly set forth therein, the Permitted
Exceptions, any Unpermitted Exceptions which Purchaser has waived pursuant to
Sections 4.2.1 and 4.2.2 hereof or otherwise, and real and personal property tax
payments not then due and payable.

8.3.3
Bill of Sale. Bills of Sale from each Seller substantially in the form of
Exhibit D attached hereto and by this reference incorporated herein,
transferring the Personal Property, Books and Records, and other Assets that are
owned by such Seller from such Seller to Purchaser on the terms set forth
therein and without any representation or warranty of any kind.

8.3.4
Assignment and Assumption of Contracts. Assignments and Assumptions of Contracts
from each Seller in the form of Exhibit E attached hereto and by this reference
incorporated herein, assigning any and all rights such Seller has under the
Contracts from such Seller to Purchaser on the terms set forth therein and
without any representation or warranty of any kind.

8.3.5
Assignment and Assumption of Licenses and Permits. Assignments and Assumptions
of Licenses and Permits from each Seller in the form of Exhibit F attached
hereto and by this reference incorporated herein, assigning any and all rights
such Seller has under the Licenses and Permits from such Seller to Purchaser on
the terms set forth therein and without representation or warranty of any kind.

8.3.6
Intentionally Deleted.



39



--------------------------------------------------------------------------------

 


8.3.7
Other Declarations. Any real estate transfer tax declarations or other documents
required under Applicable Law in connection with the conveyance of the
Condominium Property.

8.3.8
Intentionally Deleted.

8.3.9
Assignment of Management Agreements. Assignments and Assumptions of Management
Agreements from each Seller in the form of Exhibit H attached hereto and by this
reference incorporated herein, assigning any and all rights such Seller has
under the respective Management Agreement from such Seller to Purchaser on the
terms set forth therein and without any representation or warranty of any kind.

8.3.10
Assignment of Tenant Leases. An Assignment and Assumption of Tenant Leases in
registrable form of Exhibit I attached hereto and by this reference incorporated
herein, assigning any and all rights any Seller and/or Head Lessee as
applicable, has under the Tenant Leases to Purchaser on the terms set forth
therein.

8.3.1
Closing Statement. The Closing Statement prepared pursuant to Section 9.1
hereof.

8.3.2
Possession and Keys. Possession of the Condominium Property free and clear of
all parties in possession, except tenants in possession pursuant to the Tenant
Leases, and duplicates of or access information for all keys, codes, and other
security devices relating to the Condominium Property.

8.3.3
Tenant Notices. Executed written notices, to be delivered post-Closing, from
Sellers to each tenant under the Tenant Leases advising such tenants of the sale
transaction contemplated by this Agreement, in the form attached hereto as
Exhibit M.

8.3.4
Estoppels. The Required Tenant Estoppels actually received by Sellers from
tenants under Tenant Leases, in the form attached hereto as Exhibit J.

8.3.5
Utility Deposits. An assignment of all utility deposits listed in Schedule
9.2.8, to the extent assignable.

8.3.6
Transfers of Beneficial Interest. Transfers of the beneficial interest of the
Trust in and to the Assets, in a form customary to the applicable jurisdiction,
if required.

8.3.7
Opinion re Trustee. An opinion from qualified counsel in respect of the Trust
and its trustee, in respect of customary matters for a transaction of the nature



40



--------------------------------------------------------------------------------

 


described in this Agreement, including, without limitation, such entities’
formation, organization, existence, power and capacity, execution and delivery,
and no breach or default of their constitutive documents or Applicable Laws, in
each case, in respect of this Agreement and the Share Purchase Agreement and
otherwise in a form reasonably acceptable to the Purchaser.
8.3.8
Assignment, Assumption, and Release of Head Leases. An Assignment, Assumption,
and Release of each of the Head Leases from the Sellers in the form of Exhibit N
attached hereto and by this reference incorporated herein (together, the “Head
Lease Assignments”), or, if the Head Lease Acceptance Notice is not delivered
pursuant to the terms hereof, reasonable evidence satisfactory to the Purchaser
that the Head Leases have been fully and finally surrendered prior to the
Closing Date in a manner acceptable to the Purchaser, acting reasonably.

8.3.9
Assignment of Accounts Receivable. An Assignment of Accounts Receivable from the
Head Lessee to and in favour of the Purchaser in accordance with Section 9.2.3
hereof.

8.3.10
Escrow Agreement for Withheld Amount. The Escrow Agreement for Withheld Amount,
if applicable.

8.3.11
Other Documents. Such other documents and instruments as may be reasonably
requested by Purchaser or the Purchaser’s Solicitors in order to consummate the
transactions described in this Agreement unless otherwise contrary to the
express provisions of this Agreement.

8.4    Purchaser’s Closing Deliveries. At the Closing, Purchaser shall deliver
or cause to be delivered to Sellers or deposited with Sellers’ Solicitors in
accordance with the Escrow Agreement all of the counterpart documents, each of
which shall have been duly executed by Purchaser and acknowledged (if required),
and other items, set forth in this Section 8.4 (the “Purchaser’s Closing
Deliveries”), as follows:
8.4.1
Purchase Price. The Purchase Price (as adjusted for the Prorations pursuant to
ARTICLE IX hereof) to be paid by Purchaser in accordance with the Escrow
Agreement.

8.4.2
Closing Bringdown Certificate. A closing certificate in the form of Exhibit K
attached hereto and by this reference incorporated herein.

8.4.3
Certificate of Purchaser. Delivery of the Certificate of Purchaser in the form
attached hereto as Exhibit L.



41



--------------------------------------------------------------------------------

 


8.4.4
Counterpart Execution Documents. A counterpart of each of the documents and
instruments to be delivered by Sellers under Section 8.3 hereof which require
Purchaser’s signature.

8.4.5
Authority Documents. A resolution and an incumbency certificate to evidence the
capacity and authority of any corporate officer, partner, or manager, as
applicable, signing on behalf of Purchaser which Purchaser shall prepare.

8.4.6
HST/GST Undertaking and Indemnity. A certificate, undertaking, and indemnity of
Purchaser for HST/GST purposes in the form of Exhibit O.

8.4.7
Escrow Agreement for Withheld Amount. The Escrow Agreement for Withheld Amount,
if applicable.

8.4.8
Other Documents. Such other documents and instruments as may be requested by
Sellers or the Sellers’ Solicitors in order to consummate the transactions
described in this Agreement.

ARTICLE IX
    
PRORATIONS AND EXPENSES
9.1    Closing Statement. At least seven (7) Business Days prior to Closing, the
Parties, through their respective employees, agents, or representatives, jointly
shall make such examinations, audits, and inventories of the Assets as may be
necessary to make the adjustments and Prorations to the Purchase Price as set
forth in this ARTICLE IX hereof or any other provisions of this Agreement. Based
upon such examinations, audits, and inventories, the Parties jointly shall
prepare prior to Closing a closing statement (the “Closing Statement”), which
shall set forth their best estimate of the amounts of the items to be adjusted
and prorated under this Agreement. The Closing Statement shall be prepared by
the Sellers’ Solicitors. The Closing Statement shall be approved and executed by
the Parties at least one (1) Business Days prior to Closing, and such
adjustments and Prorations shall be final with respect to the items set forth in
the Closing Statement, except to the extent any such items shall be reported
after the Closing as expressly set forth in this ARTICLE IX.
9.2    Prorations, Taxes, and Assessments. Sellers and Purchaser agree that, as
of the Closing Date, the Purchase Price will be adjusted by an amount that takes
into account at least the following prorations (the “Prorations”):
9.2.12
Taxes and Assessments. Sellers shall be responsible for payment of all Taxes
arising prior to the Cut-Off Time based on the actual current tax bill. If the



42



--------------------------------------------------------------------------------

 


Closing takes place before the real property taxes and special assessments are
fixed for the tax year in which the Cut-Off Time occurs, the apportionment of
real property taxes and special assessments will be made on the basis of the
real property taxes for the immediately preceding tax year based upon the
maximum discount allowed and available. There shall be no re-proration of taxes
after Closing. All delinquent taxes and all delinquent assessments, if any, on
the Assets will be paid at Closing from funds accruing to Sellers.
9.2.13
Insurance. Insurance, if any, carried by Sellers on the Condominium Property
shall be terminated at Closing, and Purchaser shall be solely responsible for
acquiring insurance coverage on the Condominium Property.

9.2.14
Income and Expense; Accounts Receivable and Accounts Payable. The parties hereby
agree that all income received from the operation of the Businesses through the
Cut-Off Time shall be the property of Sellers; accordingly, all expenses derived
from the operation of the Businesses through the Cut-Off Time shall be the
obligation of Sellers. All income received from the operation of the Businesses
after the Closing Date shall be the property of Purchaser; accordingly, all
expenses derived from the operation of the Businesses after the Closing Date
shall be the obligation of Purchaser. Notwithstanding the foregoing provisions
of this Section 9.2.3, at Closing, Sellers (or Sellers’ designee(s)) shall
receive a credit from Purchaser for all accounts receivable owing to the Head
Lessee with respect to the Businesses at Closing, and Purchaser shall receive an
assignment of all such accounts receivable from the Head Lessee. Accordingly,
following Closing, Purchaser shall have the right to retain all such accounts
receivable received by Purchaser. Sellers and Purchaser mutually covenant and
agree to jointly file with the Canada Revenue Agency, following Closing and
within a reasonable time not to exceed 60 days, an Election in Respect of the
Sale of Debts Receivable pursuant to subsection 22(1) of the Tax Act.

9.2.15
Tenant Leases. Any rents and other amounts prepaid, accrued, or due and payable
under the Tenant Leases shall be prorated as of the Cut-Off Time between Sellers
and Purchaser. Purchaser shall receive a credit for all assignable security
deposits and tenant improvement escrows held by, and for all unfunded tenant
improvement obligations owed by, Sellers under the Tenant Leases, as described
on Schedule 5.1.8(a) and all unpaid broker commissions described on Schedule
5.1.8(a), and Purchaser thereafter shall be obligated to refund or apply such
deposits and undertake such tenant improvements, in accordance with the terms of
such Tenant Leases. Purchaser shall not receive a credit for any non-assignable
security deposits held by Sellers which Sellers shall return to the tenant under



43



--------------------------------------------------------------------------------

 


such Tenant Lease, and Purchaser shall obtain any replacement security deposit
from such tenant, with any such non-assignable security deposits held by Sellers
being noted in Schedule 2.2.7.
9.2.16
Contracts. Any amounts prepaid, accrued or due and payable under the Contracts
(other than for utilities which proration is addressed separately in Section
9.2.8) shall be prorated as of the Cut-Off Time between Sellers and Purchaser.
Purchaser shall receive a credit for all deposits held by Sellers under the
Contracts (together with any interest thereon) which are not transferred to
Purchaser, and Purchaser thereafter shall be obligated to refund or apply such
deposits in accordance with the terms of such Contracts. Sellers shall receive a
credit for all deposits made by Sellers under the Contracts (together with any
interest thereon) which are transferred to Purchaser or remain on deposit for
the benefit of Purchaser.

9.2.17
Licenses and Permits. All amounts prepaid, accrued, or due and payable under any
Licenses and Permits transferred to Purchaser shall be prorated as of the
Cut-Off Time between Sellers and Purchaser. Sellers shall receive a credit for
all deposits made by Sellers under the Licenses and Permits (together with any
interest thereon) which are transferred to Purchaser or which remain on deposit
for the benefit of Purchaser.

9.2.18
Method of Pro-ration. All pro-rations will be made as of midnight on the day
that is one (1) day prior to the Closing (as may be extended pursuant to Section
8.1 hereof), based on a 365-day year or the actual number of days during the
month in which the Closing occurs, as applicable (the “Cut-Off Time”), with
Sellers retaining all income and revenue and paying all expenses accrued as of
said date prior to the Closing and Purchaser retaining all income and revenue
and paying all expenses accrued as of said date of Closing.

9.2.19
Utilities in the name of Seller. All utility services in the name of Sellers or
for which Sellers have deposits of any nature on deposit with such governmental
entity or service provider are included in Schedule 9.2.8. All utility services
in the name of Sellers shall be prorated as of the Cut-Off Time between Sellers
and Purchaser. The Parties shall use commercially reasonable efforts to obtain
readings for all utilities as of the Cut-Off Time. If readings cannot be
obtained as of the Cut-Off Time, the cost of such utilities shall be prorated
between Sellers and Purchaser by estimating such cost on the basis of the most
recent bill for such service; provided, however, that after the Closing, the
Parties shall re-prorate the amount for such utilities and pay any deficiency in
the original proration to the other Party promptly upon receipt of the actual
bill for the relevant billing period.



44



--------------------------------------------------------------------------------

 


Sellers shall receive a credit for all deposits transferred to Purchaser or
which remain on deposit for the benefit of Purchaser with respect to such
utility contracts.
9.2.20
Re-Prorations. Notwithstanding anything to the contrary herein but except as set
forth in Section 9.2.1 herein, if during the ninety (90) day period following
the Closing Date, any Party in its reasonable discretion believes that any of
the Prorations as reflected on the Closing Statement are not based on actual or
accurate figures, such Party shall have the right to request that such
Prorations be re-prorated, and upon such request the Parties agree in good faith
to endeavor to accomplish such re-proration as soon as practicable following
such request. Any re-prorations shall be made in the same manner contemplated in
this Section 9.2. This Section 9.2.9 shall survive Closing.

9.3    Cash. All cash on hand, escrow, and reserve accounts of Sellers for the
period prior to the Closing Date shall remain the property or responsibility, as
applicable, of Sellers. Sellers shall be responsible for the payment of all
expenses on account of services and supplies furnished to and for the benefit of
the Assets or Businesses through but not including the Closing Date and
Purchaser shall be responsible for the payment of all expenses on account of
services and supplies furnished to and for the benefit of the Assets or
Businesses on and after the Closing Date.
9.4    Intentionally Deleted.
9.5    Purchaser’s Transaction Costs. In addition to the other costs and
expenses to be paid by Purchaser as set forth elsewhere in this Agreement,
Purchaser shall pay for the following items in connection with this transaction:
(a) the fees and expenses incurred by Purchaser for Purchaser’s Inspectors or
otherwise in connection with the Inspections; (b) the fees and expenses of
Purchaser’s attorneys, accountants, and consultants; and (c) any mortgage tax,
recording charges, or any other amounts payable in connection with any financing
obtained by Purchaser (all of which collectively shall be defined as
“Purchaser’s Acquisition Costs”).
9.6    Sellers’ Transaction Costs. In addition to the other costs and expenses
to be paid by Sellers as set forth elsewhere in this Agreement, Sellers shall
pay for the following items in connection with this transaction: (a) any and all
brokers’ fees and commissions payable to Marcus & Millichap and advisors’ fees
payable to Jefferies LLC, pursuant to the terms and conditions of separate
agreements by and between the parties; and (b) the fees and expenses of Sellers’
attorneys, accountants, and consultants.
9.7    Other Closing Costs. All fees or charges not expressly allocated to a
Party pursuant to Sections 9.5, 9.6, or elsewhere in this Agreement shall be
allocated to the Condominium Units to


45



--------------------------------------------------------------------------------

 


which they relate and paid either by the applicable Seller or Purchaser as is
customary in the province in which such Condominium Units are located. All Taxes
applicable to the conveyance of any of the Blue Mountain Condominium Units, and,
if applicable, the Whistler Condominium Units or registering of the deed by
which a Condominium Unit will be conveyed shall be paid as set forth on Schedule
9.7. For certainty, notwithstanding anything herein contained, provided that the
HST/GST Undertaking and Indemnity is delivered, the Purchaser shall not be
required to pay HST/GST on any portion of the Purchase Price allocated to real
property, in accordance with the allocation of Purchase Price in Schedule 3.4,
at Closing. For further certainty, the Purchaser shall be required to pay to the
Sellers at Closing HST/GST and, if applicable, Provincial Sales Tax (British
Columbia) applicable on any portion of the Purchase Price allocated other than
to real property, including without limitation allocated to tangible personal
property, in accordance with the allocation of Purchase Price in Schedule 3.4,
or as adjusted by any taxing authorities, if applicable.
ARTICLE X
    
DEFAULT AND REMEDIES
10.1    Sellers’ Default. If, at or any time prior to Closing, Sellers, US
Parties or CLP Canada Nominee, Inc. (“Share Seller”) fail to perform in any
material respect their covenants or obligations under this Agreement, the US
Companion Contract or the Share Purchase Agreement, which breach or default is
not caused by a Purchaser Default and no material Purchaser’s Default has
occurred which remains uncured (a “Sellers’ Default”), and Sellers, US Parties
and/or Share Seller, as applicable, fail to cure such Sellers’ Default within
ten (10) Business Days of receiving Notice from Purchaser of same, then
Purchaser may elect as its sole and exclusive remedy one (1) of the following
described remedies: (a) terminate this Agreement by providing Notice to Sellers,
and the Parties shall have no further rights or obligations under this Agreement
except those rights and obligations which expressly survive such termination; or
(b) waive such default, covenant, or obligation without any reduction in or
setoff against the Purchase Price and proceed to Closing pursuant to this
Agreement. In the event Purchaser chooses to terminate this Agreement in
accordance with Section 10.1(a) hereof, Purchaser shall receive a full refund of
the Deposit without deduction or set-off. If Purchaser fails to make an election
of remedies as set forth herein then it shall be deemed that Purchaser has
elected option (a) above and this Agreement shall be terminated. If Purchaser
elects option (b) above and Sellers refuse to proceed to Closing, then Purchaser
may enforce its rights by pursuing an action for specific performance, if said
action is filed within forty-five (45) days of the Closing Date. If Purchaser
elects option (b) above and Sellers render consummation of the transaction
contemplated under this Agreement impossible by conveying any of the Assets to a
third party then Purchaser may seek any and all actual damages available to
Purchaser, without effect being given to any limitations on Purchaser’s recovery
or remedies as may be set forth herein.


46



--------------------------------------------------------------------------------

 


10.2    Purchaser’s Default. If, at any time prior to Closing, Purchaser fails
to perform in any material respect any of its covenants or obligations under
this Agreement, the US Companion Contract or the Share Purchase Agreement, which
breach or default is not caused by a Sellers’ Default and no material Sellers’
Default has occurred which remains uncured (a “Purchaser’s Default”), and
Purchaser fails to cure such Purchaser’s Default within ten (10) Business Days
of receiving Notice from Sellers of same (except for a failure to make a
Purchaser’s Closing Delivery, for which there shall be no right to Notice or a
cure period), then Sellers may elect, as their sole and exclusive remedy, to:
(a) terminate this Agreement by providing Notice to Purchaser, retain the
Deposit, and the Parties shall have no further rights or obligations under this
Agreement except those rights and obligations which expressly survive such
termination; or (b) waive such default, covenant, or obligations and proceed to
Closing pursuant to this Agreement.
10.3    No Punitive or Consequential Damages. Notwithstanding anything herein to
the contrary, no Party shall be liable to any other Party under this ARTICLE X
or ARTICLE XII hereof for punitive, special, lost profits, or other
consequential damages.
10.4    Joint and Several Liability. Subject to Section 5.1, the individual
entities that comprise the Sellers and the US Parties shall be jointly and
severally liable for all duties, obligations, and claims against Sellers and the
US Parties, and Purchaser may seek to enforce this Agreement and all such
duties, obligations, and claims against all such entities that comprise Sellers
and the US Parties, some of the entities that comprise Sellers and the US
Parties, or only one entity that is part of Sellers or the US Parties, in
Purchaser’s sole and absolute discretion.
10.5    Protection of Trustee. Notwithstanding anything express or implied in
this Agreement to the contrary, the maximum liability of the Trustee under this
Agreement (including, without limitation, any liability for interest, costs,
expenses and/or any other sums recoverable under this Agreement) shall not
exceed the value of the property held in the Trust from time to time and which
is in the Trustee’s possession or under its control as trustee of the Trust,
PROVIDED THAT the foregoing limitation shall not apply to any breach of trust
by, or fraudulent or criminal acts of, the Trustee.
ARTICLE XI
    
RISK OF LOSS
11.1    Casualty. If, at any time after the Effective Date and prior to Closing
or earlier termination of this Agreement, there is material damage or
destruction by fire or any other casualty to (i) ten percent (10%) or more of
the aggregate gross floor area of all Condominium Units at a Resort Property,
(ii) twenty percent (20%) or more of the aggregate gross floor area of all
Condominium Units at the Resort Properties, or (iii) such damage would allow one
or more tenants under Tenant Leases occupying in aggregate ten percent (10%) or
more of the aggregate


47



--------------------------------------------------------------------------------

 


floor area of the Condominium Units at a Resort Property to terminate their
respective Tenant Leases (each, a “Casualty”), Sellers shall give written notice
of each such Casualty to Purchaser promptly after the occurrence of such
Casualty, and if such Casualty renders the applicable Condominium Units at a
Resort Property incapable of being operated on an economically practicable basis
immediately following the occurrence of such Casualty, Purchaser shall have the
right to elect, by providing written notice to Sellers within thirty (30) days
after Purchaser’s receipt of Sellers’ written notice of such Casualty, to
either: (a) terminate this Agreement in its entirety; or (b) extend the Closing
Date for such time as reasonably necessary for Sellers to restore such
Condominium Units at a Resort Property to a substantially similar condition at
which it existed immediately prior to the Casualty. In the event that Purchaser
elects option (b) of the immediately preceding sentence, but Sellers do not
complete the restoration of the applicable Condominium Units at a Resort
Property within thirty (30) days following the Casualty, Purchaser shall have
the option to exercise option (a) of the immediately preceding sentence. If
Purchaser fails to provide written notice of its election to Sellers within such
thirty (30) day time period, then Purchaser shall be deemed to have elected to
proceed to Closing pursuant to clause (b) of this Section 11.1. If the Closing
is scheduled to occur within Purchaser’s thirty (30) day election period, the
Closing Date shall, upon Purchaser’s election, be postponed until the date which
is five (5) Business Days after the expiration of such thirty (30) day election
period.
11.2    Expropriation. If at any time after the Effective Date and prior to
Closing or the earlier termination of this Agreement, any Governmental Authority
commences any expropriation proceeding, condemnation proceeding, or other
similar proceeding with respect to (i) ten percent (10%) or more of the
aggregate gross floor area of all Condominium Units at a Resort Property, (ii)
ten percent (10%) or more of the aggregate gross floor area of all Condominium
Units at the Resort Properties, or (iii) such proceeding would allow one or more
tenants under Tenant Leases occupying in aggregate twenty percent (20%) or more
of the aggregate floor area of the Condominium Units at a Resort Property to
terminate their respective Tenant Leases (a “Expropriation”), Sellers shall give
written notice of such Expropriation to Purchaser promptly after Sellers receive
notice of such Expropriation, and if such Expropriation renders the applicable
Condominium Units at a Resort Property incapable of being operated in an
economically practicable basis immediately following the occurrence of such
Expropriation, then Purchaser shall have the right to elect, by providing
written notice to Sellers within thirty (30) days after Purchaser’s receipt of
Sellers’ written notice of such Expropriation, to either: (a) terminate this
Agreement in its entirety; or (b) proceed to Closing, without terminating this
Agreement, in which case Sellers shall assign to Purchaser all of any Sellers’
right, title, and interest in all proceeds and awards from such Expropriation.
If Purchaser fails to provide written notice of its election to Sellers within
such time period, then Purchaser shall be deemed to have elected to proceed to
Closing pursuant to clause (b) of the preceding sentence. If the Closing is
scheduled to occur within Purchaser’s thirty (30) day election period, the
Closing shall, upon


48



--------------------------------------------------------------------------------

 


Purchaser’s election, be postponed until the date which is five (5) Business
Days after the expiration of such thirty (30) day election period.
11.3    Damage Not in Excess of Threshold. If the damage with respect to a
Casualty or the Expropriation encompasses less than ten percent (10%) of the
aggregate floor area of the Blue Mountain Condominium Units at the Blue Mountain
Resort Property or twenty percent (20%) or more of the aggregate gross floor
area of all Condominium Units at the Resort Properties (and provided no tenant
under the Tenant Leases has the right to terminate its Tenant Lease as a result
of such Casualty or Expropriation proceeding), Purchaser shall proceed to
Closing and take the Blue Mountain Resort Property as diminished by such events,
and Sellers shall assign to Purchaser their rights to receive insurance proceeds
(provided that Purchaser shall receive a credit equal to the amount of the
applicable Seller’s Deductible) or the award for the Expropriation.
ARTICLE XII
    
SURVIVAL, INDEMNIFICATION, AND RELEASE
12.1    Survival. The Parties’ obligations in respect of the representations and
warranties set forth in ARTICLE V hereof are updated as of the Closing in
accordance with the terms of this Agreement, and shall survive for a period of
the earlier of: (a) six (6) months after the Closing Date and (b) December 1,
2016 (if all or substantially all of the assets of CNL Lifestyle Properties,
Inc. have been sold) (the “Survival Period”). Each Party shall have no liability
to the other Party for a breach of any representation or warranty unless Notice
containing a description of the specific nature of such breach shall have been
given by the non-breaching Party to the breaching Party prior to the expiration
of the Survival Period and an action shall have been commenced by the
non-breaching Party against the breaching Party within sixty (60) days of the
expiration of such Survival Period (the “Action Period”).
12.2    Indemnification by Sellers. Subject to the limitations set forth in this
ARTICLE XII and any other express provision of this Agreement, Sellers shall
indemnify, save, insure, pay, defend, protect, and hold harmless Purchaser’s
Indemnitees from and against any Indemnification Loss incurred by any of
Purchaser’s Indemnitee to the extent resulting from (a) any breach of any
representation or warranty of Sellers in this Agreement and/or the “Seller”
under the Share Purchase Agreement; and (b) any breach by Sellers, and/or any
breach by the “Seller” under the Share Purchase Agreement, of any of their
covenants or obligations under this Agreement and/or the Share Purchase
Agreement. Such Indemnification shall survive for the Survival Period. Sellers’
aggregate liability to any and all Purchaser’s Indemnitees shall not exceed TWO
PERCENT (2%) of the aggregate of the Purchase Price plus the Purchase Price
under the US Companion Contract plus the Purchase price under the Share Purchase
Agreement (the “Seller’s


49



--------------------------------------------------------------------------------

 


Indemnification Cap”). Sellers shall not be liable to the Purchaser’s
Indemnitees for any Indemnification Loss incurred by them hereunder until the
aggregate amount of all such Indemnification Loss, plus any “Indemnification
Loss” (as defined in the US Companion Contract) exceeds FIFTY THOUSAND AND/NO
DOLLARS ($50,000.00) (the “Seller’s Deductible”), in which event Sellers shall
be liable for all Indemnification Loss exceeding the Seller’s Deductible;
provided, however, that the maximum aggregate amount of Indemnification Loss
incurred by the Purchaser’s Indemnitees for which Sellers shall be liable shall
be the Seller’s Indemnification Cap. Notwithstanding the foregoing, the Seller’s
indemnification obligations set forth in this Section 12.2 shall terminate on
the date the parent company CNL Lifestyle Properties, Inc. has sent a request to
its shareholders to sell substantially all of its assets excluding the Assets
(“Lifestyle Sale Event”), provided Sellers have escrowed the Escrowed
Indemnification Cap Amount (as defined hereinbelow) at the time of the Lifestyle
Sale Event. If the Lifestyle Sale Event occurs prior to the end of the Survival
Period, Sellers shall escrow the full amount of Seller’s Indemnification Cap
with the Sellers’ Solicitors, less any claims paid under this Section 12.2 (the
“Escrowed Indemnification Cap Amount”). If the Lifestyle Sale Event occurred and
the Survival Period has not expired, upon the occurrence of an Indemnification
Loss and provided Purchaser has complied with the terms set forth in this
ARTICLE XII, funds from the Escrowed Indemnification Cap Amount in the amount of
the Indemnification Loss shall be disbursed to Purchaser upon written demand by
Sellers and Purchaser. The Escrowed Indemnification Cap Amount shall be returned
to CNL Lifestyle Properties, Inc. at the expiration of the Action Period, if no
action has been commenced or is pending against Sellers.
12.3    Indemnification by Purchaser. Subject to the limitations set forth in
this ARTICLE XII, Purchaser shall indemnify, save, insure, pay, defend, and hold
harmless Seller Indemnitees from and against any Indemnification Loss incurred
by any Seller Indemnitee to the extent resulting from: (a) any breach of any
representation or warranty of Purchaser in this Agreement; (b) any breach by
Purchaser of any of its covenants or obligations under this Agreement; and (c)
any and all damage or loss sustained or incurred as a result of Purchaser’s due
diligence activities, including any Inspections, environmental site assessments,
and any other inspections, tests, or work conducted by any Person other than
Sellers working with or on behalf of Purchaser or one or more of Purchaser’s
Inspectors expressly excluding damages or loss that results from any
environmental assessments which occurred prior to Purchaser or Purchaser’s
activities as part of the Inspections and that is required to be disclosed to,
reported to, or filed with a governmental agency by law. Such Indemnification
shall survive the Closing for a period of six (6) months after the Closing Date.
Purchaser’s aggregate liability to any and all Seller Indemnitees shall not
exceed TWO PERCENT (2%) of the aggregate of the Purchase Price plus the Purchase
Price under the Share Purchase Agreement (collectively, the “Purchaser’s
Indemnification Cap”). Purchaser shall not be liable to the Seller Indemnitees
for any Indemnification Loss incurred by


50



--------------------------------------------------------------------------------

 


them until the aggregate amount of all such Indemnification Loss, plus any
“Indemnification Loss” (as defined in the US Companion Contract) exceeds FIFTY
THOUSAND AND/NO DOLLARS ($50,000.00) (the “Purchaser’s Deductible”), in which
event Purchaser shall be liable for all Indemnification Loss exceeding the
Purchaser’s Deductible; provided, however, that the maximum aggregate amount of
Indemnification Loss incurred by the Seller’s Indemnitees for which Purchaser
shall be liable shall be Purchaser’s Indemnification Cap.
12.4    Indemnification Procedure; Notice of Indemnification Claim.
12.4.1
If any of the Seller Indemnitees or the Purchaser’s Indemnitees (as the case may
be) (each, an “Indemnitee”) is entitled to defense or indemnification under any
other provision in this Agreement (each, an “Indemnification Claim”), the Party
required to provide indemnification to such Indemnitee (the “Indemnitor”) shall
not be obligated to defend, indemnify, save, insure, pay, defend, protect or
hold harmless such Indemnitee until such Indemnitee provides Notice to such
Indemnitor after such Indemnitee has actual knowledge of any facts or
circumstances on which such Indemnification Claim is based or a Third-Party
Claim is made on which such Indemnification Claim is based, describing in
reasonable detail such facts and circumstances or Third-Party Claim with respect
to such Indemnification Claim; provided, however, that no delay on the part of
the Indemnitee in notifying any Indemnitor shall relieve the Indemnitor from any
obligation hereunder unless (and then solely to the extent) the Indemnitor
thereby is prejudiced.

12.4.2
Any Indemnitor will have the right to defend the Indemnitee, at Indemnitor’s
sole cost and expense, against the Third Party Claim with counsel of
Indemnitor’s choice reasonably satisfactory to the Indemnitee so long as: (a)
the Indemnitor provides Notice to the Indemnitee within fifteen (15) days after
the Indemnitee has given Notice of the Third Party Claim that the Indemnitor
will indemnify the Indemnitee from and against the entirety of any
Indemnification Loss the Indemnitee may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third Party Claim and costs
related to the defense of the Third Party Claim; (b) the Indemnitor provides the
Indemnitee with evidence acceptable to the Indemnitee that the Indemnitor will
have the financial resources to defend against the Third Party Claim and fulfill
its indemnification obligations hereunder; (c) the Third Party Claim involves
only money damages and does not seek an injunction or other equitable relief;
(d) settlement of, or an adverse judgment with respect to, the Third Party Claim
is not, in the good faith judgment of the Indemnitee, likely to establish a
precedential custom or practice adverse to



51



--------------------------------------------------------------------------------

 


the continuing business interests of the Indemnitee; and (e) the Indemnitor
conducts the defense of the Third Party Claim actively and diligently.
12.4.3
So long as the Indemnitor is conducting the defense of the Third Party Claim in
accordance with Section 12.4.2 above: (a) the Indemnitee may retain separate
co-counsel at Indemnitee’s sole cost and expense and participate in the defense
of the Third Party Claim; (b) the Indemnitee will not consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnitor; and (c) the Indemnitor will
not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnitee.

12.4.4
In the event any of the conditions in Section 12.4.2 hereof is or becomes
unsatisfied, however: (a) the Indemnitee may defend against, and consent to the
entry of any judgment or enter into any settlement with respect to, the Third
Party Claim in any manner it may deem appropriate (and the Indemnitee need not
consult with, or obtain any consent from, the Indemnitor in connection
therewith); (b) the Indemnitor will reimburse the Indemnitee promptly and
periodically for the reasonable costs of defending against the Third Party Claim
(including reasonable attorneys’ fees and expenses); and (c) the Indemnitor will
remain responsible for any Indemnification Loss the Indemnitee may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third Party Claim to the fullest extent provided in this ARTICLE XII.

12.5    Exclusive Remedy for Indemnification Loss; Interpretation. Except for
claims based on fraud, the indemnification provisions in this ARTICLE XII shall
be the sole and exclusive remedy of any Indemnitee with respect to any claim for
Indemnification Loss arising from or in connection with this Agreement. The
Parties shall take into account the time cost of money (using the prime rate as
reported from time to time in The Wall Street Journal as the discount rate) in
determining Indemnification Loss for purposes of this ARTICLE XII.
12.6    Waiver and Release. Except as to any right or remedy of Purchaser under
the terms of this Agreement and/or the Seller Closing Deliveries, Purchaser, on
behalf of itself and its agents, heirs, successors and assigns waives, releases,
acquits and forever discharges Sellers and their Affiliates, owners, officers,
directors, partners, employees, agents, and representatives, of and from any and
all claims whatsoever, direct or indirect, known or unknown, foreseen or
unforeseen (including but not limited to claims for cost recovery or
contribution under Environmental Laws), which such Person or any of such
Person’s heirs, successors, or assigns now has or which may arise in the future
on account of or in any way related to or in connection with any past, present
or future aspect, feature, characteristic, circumstance or condition relating


52



--------------------------------------------------------------------------------

 


to, arising out of or in connection with any of the Property. The foregoing
waiver and release shall apply to any and all such claims which in whole or in
part are caused by or arise out of the negligence of any Seller and/or any
strict liability; provided, however, that such waiver and release shall not
apply to any claims to the extent such claims, in whole or in part, are caused
by or arise out of the gross negligence, willful misconduct, or fraud of any
Seller.
ARTICLE XIII
    
MISCELLANEOUS PROVISIONS
13.1    Notices.
13.1.1
Method of Delivery. All notices, requests, demands, and other communications
required to be provided by any Party under this Agreement (each, a “Notice”)
shall be in writing and delivered, at the sending Party’s cost and expense, by:
(a) personal delivery or (b) overnight courier service to the recipient Party at
the following address or number:

If to Purchaser:
Imperium Blue Ski Villages, LLC
C/O Lone Peak Capital Group, LLC
79 W. Paces Ferry Road, Ste 200A
Atlanta, GA 30305


Attention: Kyle Tomlin
E-mail: ktomlin@lone-peak.net


and to:


C/O The Imperium Group of Companies
8211 W. Broward Blvd., Suite 230
Plantation, FL 33324


Attention: Kyle Mowitz
E-mail: kmowitz@theimperiumcompanies.com


With a copy to:
Torys LLP
79 Wellington Street West, Suite 3000


53



--------------------------------------------------------------------------------

 


Toronto, Ontario, Canada
M4W 1Y7


Attention: H. Graham Rawlinson
E-mail: grawlinson@torys.com    


and to:


The Law Office of Craig W. Little
4711 14th Street N.
St. Petersburg, FL
33703


Attention: Craig W. Little
E-mail: CraigL@CraigLittleLaw.com


If to Sellers:
c/o CNL Lifestyle Properties, Inc.
450 S. Orange Avenue, 14th Floor
Orlando, Florida 32801
Attention: Michael Tetrick, Senior Vice President
Attention: Tracey B. Bracco, Esq., Senior Vice President and Assistant General
Counsel
Phone:    (407) 540-7500
E-mail: mike.tetrick@cnl.com and tracey.bracco@cnl.com
With a copy to:
Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
215 N. Eola Drive
Orlando, Florida 32801
Attn: Meredith E. Level, Esq.
Phone: (407) 418-6284
E-mail: meredith.level@lowndes-law.com


And to:
        
MacPherson Leslie & Tyerman LLP
1800 – 355 Burrard St.
Vancouver, British Columbia V6C 2G8


54



--------------------------------------------------------------------------------

 


Canada
Attn: Bruce M. Wright
Phone: (604) 682-7737
E-mail: bwright@mlt.com


13.1.2
Receipt of Notices. All Notices sent by a Party (or its counsel) pursuant to
Section 13.1.1 under this Agreement shall be deemed to have been received by the
Party to whom such Notice is sent upon (a) delivery to the address of the
recipient Party, provided that such delivery is made prior to 5:00 p.m. (local
time for the recipient Party) on a Business Day, otherwise the following
Business Day, or (b) the attempted delivery of such Notice if (i) such recipient
Party refuses delivery of such Notice, or (ii) such recipient Party is no longer
at such address, and such recipient Party failed to provide the sending Party
with its current address pursuant to Section 13.1.3 hereof.

13.1.3
Change of Address. The Parties and their respective counsel shall have the right
to change their respective address for the purposes of this Section 13.1 by
providing a Notice of such change in address as required under this Section
13.1.

13.1.4
Delivery by Party’s Counsel. The Parties agree that the attorney for such Party
shall have the authority to deliver Notices on such Party’s behalf to the other
Party hereto.

13.2    Time is of the Essence. Time is of the essence of this Agreement;
provided, however, that notwithstanding anything to the contrary in this
Agreement, if the time period for the performance of any covenant or obligation,
or satisfaction of any condition or delivery of any Notice or item required
under this Agreement shall expire on a day other than a Business Day, such time
period shall be extended automatically to the next Business Day.
13.3    Assignment.
13.3.5
Assignment by Purchaser. Purchaser shall not assign this Agreement or any
interest therein to any Person without the prior written consent of Sellers,
which consent may be granted or withheld in Sellers’ sole and absolute
discretion; provided, however, that Purchaser shall have the right to assign all
of its rights under this Agreement to, or direct the Sellers that title to the
Assets (or some of them) be transferred to, one or more Affiliates after Notice
to Sellers, but in which case such assignment shall not relieve Purchaser of its
obligations under this Agreement. For the purposes of this Section 13.3.1, the
sale of a Controlling



55



--------------------------------------------------------------------------------

 


interest in Purchaser (or any Person with Control of Purchaser) shall constitute
an assignment of this Agreement.
13.3.6
Assignment by Sellers. Sellers shall have the right, in their sole and absolute
discretion, to assign this Agreement and all of their interests therein in
connection with a sale of the Assets to a prospective acquiror if, and to the
extent that, such acquiror assumes all of Sellers’ rights and obligations under
this Agreement (a “Sellers’ Assignment”). The sale of a Controlling Interest in
Sellers or in any Person with Control of Sellers shall not constitute an
assignment of this Agreement. In connection with any prospective Sellers’
Assignment or the sale of a Controlling Interest in Sellers or any Person with
Control of Sellers, and subject to the express provisions of this Agreement,
Sellers may provide such information concerning this Agreement, the Assets, and
the Purchaser as a prospective acquiror shall require in order to evaluate this
Agreement, as well as to evaluate the Assets in the event that this Agreement
expires or is otherwise terminated prior to Closing pursuant to the terms and
provisions set forth herein. Notwithstanding the foregoing, the prospective
acquiror shall have the same obligations of Sellers pursuant to the terms of
this Agreement.

13.4    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties, and their respective successors and permitted
assigns.
13.5    Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies on any Person other than: (a) the Parties and their respective
successors and permitted assigns; (b) any Indemnitee, to the extent such
Indemnitee is expressly provided any right of defense or indemnification in this
Agreement; and (c) Managers, to the extent Managers are expressly provided any
right of indemnification in this Agreement.
13.6    Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:
13.6.1
Singular words shall connote the plural as well as the singular, and plural
words shall connote the singular as well as the plural, and the masculine shall
include the feminine and the neuter, as the context may require.

13.6.2
All references in this Agreement to particular articles, sections, subsections
or clauses (whether in upper or lower case) are references to articles,
sections, subsections or clauses of this Agreement. All references in this
Agreement to particular exhibits or schedules (whether in upper or lower case)
are references to the exhibits and schedules attached to this Agreement, unless
otherwise expressly stated or clearly apparent from the context of such
reference.



56



--------------------------------------------------------------------------------

 


13.6.3
The headings in this Agreement are solely for convenience of reference and shall
not constitute a part of this Agreement nor shall they affect its meaning,
construction, or effect.

13.6.4
Each Party and its counsel have reviewed and revised (or requested revisions of)
this Agreement and have participated in the preparation of this Agreement;
therefore, any rules of construction requiring that ambiguities are to be
resolved against the Party which drafted the Agreement or any exhibits hereto
shall not be applicable in the construction and interpretation of this Agreement
or any exhibits hereto.

13.6.5
The terms “sole discretion” and “absolute discretion” with respect to any
determination to be made a Party under this Agreement shall mean the sole and
absolute discretion of such Party, without regard to any standard of
reasonableness or other standard by which the determination of such Party might
be challenged.

13.7    Severability. If any term or provision of this Agreement is held to be
or rendered invalid or unenforceable at any time in any jurisdiction, such term
or provision shall not affect the validity or enforceability of any other terms
or provisions of this Agreement, or the validity or enforceability of such
affected term or provision at any other time or in any other jurisdiction.
13.8    Governing Law; Jurisdiction and Venue. This Agreement shall be governed
by the laws of the Province of Ontario. The venue for any legal or equitable
action brought under this agreement shall be Toronto, Ontario. The Parties agree
to submit to the jurisdiction of Ontario in connection with any claims or
controversy arising out of this Agreement and that venue for such actions shall
be in Toronto, Ontario. Each Party (for themselves and all its respective
Indemnitees) hereby submit to jurisdiction and consent to venue in such courts,
and waive any defense based on forum non conveniens, provided that any Party may
seek injunctive relief or specific performance with respect to any of the Assets
in the courts of the Province in which such Assets are situated and may
incorporate a claim against Sellers of such or Asset with respect to any claim
for injunctive relief or specific performance.
13.9    Waiver of Trial by Jury. The Parties hereby knowingly, voluntarily and
intentionally waive any right that any party may have to a trial by jury in
respect of any litigation based hereon, or arising out of, under or in
connection with this agreement or any other documents executed in connection
herewith, or in respect of any course of conduct, statements (whether oral or
written), or actions of any party. This provision is a material inducement for
each of the Parties to enter into this Agreement.


57



--------------------------------------------------------------------------------

 


13.10    Prevailing Party. If any litigation or other court action, arbitration,
or similar adjudicatory proceeding is commenced by any Party to enforce its
rights under this Agreement against any other Party, all fees, costs, and
expenses, including, without limitation, reasonable attorneys’ fees and court
costs, incurred by the Prevailing Party in such litigation, action, arbitration,
or proceeding shall be reimbursed by the non-prevailing Party; provided,
however, that if a Party to such litigation, action, arbitration, or proceeding
prevails in part, and loses in part, the court, arbitrator, or other adjudicator
presiding over such litigation, action, arbitration, or proceeding shall award a
reimbursement of the fees, costs, and expenses incurred by such Party on an
equitable basis. “Prevailing Party” within the meaning of this Section also
includes a party who dismisses an action for recovery hereunder in exchange for
payment of the amount allegedly due, performance of covenants allegedly
breached, or considerations substantially equal to the relief sought in the
action or proceeding.
13.11    Incorporation of Recitals, Exhibits and Schedules. The recitals to this
Agreement, and all exhibits and schedules referred to in this Agreement are
incorporated herein by such reference and made a part of this Agreement. Any
matter disclosed in any schedule to this Agreement shall be deemed to be
incorporated in all other schedules to this Agreement.
13.12    Liability of Interest-Holders in Sellers and their Affiliates.
Purchaser agrees and acknowledges that none of the members, partners,
shareholders, or other holders of beneficial interests of or in Sellers or any
of Sellers’ Affiliates shall be personally liable for any obligation or
responsibility of Sellers or any of their respective Affiliates hereunder by
virtue of being a member, partner, shareholder, or holder of any beneficial
interest of or in Sellers or any of Sellers’ Affiliates.
13.13    Independent Entity. Purchaser recognizes and acknowledges that Sellers
are independent entities, to whom Purchaser will solely look and who are solely
responsible for the obligations and liabilities of Sellers recited herein,
arising hereunder, or in any manner related to the transactions contemplated
hereby. Purchaser further recognizes and acknowledges that no other entity or
entities, including (a) Sellers’ respective officers, directors, limited
partners, and members; (b) any individual; or (c) any entity affiliated with
Sellers’ Businesses which may form, organize, provide services to, provide loans
and funds to, negotiate for, provide personnel to, make representations on
behalf of, and from time-to-time take actions on behalf of or for the benefit of
Sellers’ Businesses, by direct dealings with Sellers or those acting for it, is
in any manner liable or responsible for the obligations and liabilities of
Sellers, whether recited herein, arising hereunder, or in any manner related to
the transactions contemplated hereby.
Sellers recognize and acknowledge that Purchaser is an independent entity,
formed under the laws of the State of Georgia, to whom Sellers will solely look
and who is solely responsible for the obligations and liabilities of Purchaser
recited herein, arising hereunder or in any manner


58



--------------------------------------------------------------------------------

 


related to the transactions contemplated hereby. Sellers further recognize and
acknowledge that no other entity or entities, including (x) Purchaser’s
officers, directors, limited partners, and members, (y) any individual, or (z)
any entity affiliated with Purchaser which may form organize, provide services
to, provide loans and funds to, negotiate for, provide personnel to, make
representations on behalf of, and from time-to-time take actions on behalf of or
for the benefit of Purchaser, by dealings with Purchaser or those acting for it,
is in any manner liable or responsible for the obligations and liabilities of
Purchaser, whether recited herein, arising hereunder, or in any manner related
to the transactions contemplated hereby.
13.14    Entire Agreement. This Agreement, the US Companion Contract, and the
Share Purchase Agreement and the agreements to be executed and delivered in
connection herewith (as expressly set forth herein) set forth the entire
understanding and agreement of the Parties hereto and shall supersede any other
agreements and understandings (written or oral) between the Parties on or prior
to the date of this Agreement with respect to the transactions described in this
Agreement.
13.15    Amendments, Waivers, and Termination of Agreement. No amendment or
modification to any terms or provisions of this Agreement, waiver of any
covenant, obligation, breach, or default under this Agreement, or termination of
this Agreement (other than as expressly provided in this Agreement) shall be
valid unless in writing and executed and delivered by each of the Parties unless
otherwise expressly set forth herein, provided, however, either Sellers or
Purchaser may, in writing, (a) extend the time for performance of any of the
obligations of the other, (b) waive any inaccuracies and representations by the
other contained in this Agreement, (c) waive compliance by the other with any of
the covenants contained in this Agreement, and (d) waive the satisfaction of any
condition that is precedent or subsequent to the performance by the Party so
waiving of any of its obligations under this Agreement.
13.16    Execution of Agreement. A Party may deliver executed signature pages to
this Agreement by electronic transmission to any other Party, which electronic
copy shall be deemed to be an original executed signature page. This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original and all of which counterparts together shall constitute one agreement
with the same effect as if the Parties had signed the same signature page.
13.17    Tax Disclosures. Notwithstanding anything in this Agreement to the
contrary, in accordance with Section 1.6011-4(b)(3)(iii) of the Treasury
Regulations, Purchaser and Sellers (and each employee, representative, or other
agent of Purchaser or Sellers) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to Purchaser or Sellers relating to
such tax treatment and tax


59



--------------------------------------------------------------------------------

 


structure. However, any information relating to tax treatment or tax structure
shall remain subject to the confidentiality provisions hereof (and the foregoing
sentence shall not apply) to the extent, but only to the extent, reasonably
necessary to enable Purchaser and Sellers to comply with applicable securities
laws. For purposes hereof, “tax structure” means any fact that may be relevant
to understanding the federal income tax treatment of the transaction.
13.18    Seller’s Knowledge. Nothing in this Agreement shall be construed or
utilized by Purchaser to assert personal liability of any nature against any
Person other than Sellers as a result of the definition of “Seller’s Knowledge”
used in this Agreement.
13.19    Companion Contracts.
13.19.1
The Purchaser and (i) CLP Mammoth, LP; (ii) CLP Snowshoe, LP; (iii) CLP
Sandestin, LP; (iv) CLP Stratton, LP; and (v) CLP Copper, LP, collectively, are
currently or will be under contract (the “US Companion Contract”) for the
purchase and sale of certain condominium units and other assets related thereto
located in the United States of America (collectively, the “US Assets”).

13.19.2
The Purchaser and CLP Canada Nominee, Inc., together, are currently or will be
parties to the Share Purchase Agreement for the purchase and sale of all of the
issued and outstanding shares in the capital of the Whistler Nominee (the
“Purchased Shares”) in connection with properties located in Canada, namely
Whistler, British Columbia.

13.20    Whistler Nominee. The Parties hereby acknowledge and agree that, in the
event that the Purchased Shares Termination Notice is not delivered in
accordance with the terms of this Agreement, that the Whistler Nominee shall be
deemed automatically to be no longer a party to this Agreement, and it shall
have no obligations or liabilities under this Agreement. For certainty, nothing
in the foregoing limits the obligation of the CLP Canada Nominee Inc. under the
Share Purchase Agreement.
13.21    References to $, Dollars.
Unless otherwise noted herein, any references herein to “$” or the term
“Dollars” shall mean lawful currency of the United States of America.


[Remainder of page intentionally left blank;
Signatures on following pages]






60



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer as of the date first set
forth above.
SELLER:







--------------------------------------------------------------------------------





 
US CANADIAN PROPERTY ALPHA BLUE MOUNTAIN NOMINEE CORP.




By: Tammy Tipton
Name: Tammy Tipton
Title: Senior Vice President
 
I/We have the authority to bind the Corporation
 
 
 
 
 
US CANADIAN PROPERTY ALPHA WHISTLER NOMINEE CORP.




By: Tammy Tipton
Name: Tammy Tipton
Title: Senior Vice President
 
I/We have the authority to bind the Corporation
 
 
 
 
 
R&H US CANADIAN PROPERTY LIMITED, solely in its capacity as trustee of
US CANADIAN PROPERTY TRUST ALPHA




By: David Gustave Goar
      Woodbourne Secretaries (Jersey) Limited
       Director / Secretary




By: Francis Raffay   
      Secretary / Authorized Signatory




 
I/We have the authority to bind the Corporation
 
 








--------------------------------------------------------------------------------





CLP COPPER, LP, a Delaware limited partnership


By: CLP COPPER GP, LLC, a Delaware limited liability company, its sole general
partner




By: Tammy Tipton
Name: Tammy Tipton
Title: Senior Vice President
I/We have the authority to bind the Corporation
CLP MAMMOTH, LP, a Delaware limited partnership


By: CLP MAMMOTH GP, LLC, a Delaware limited liability company, its sole general
partner




By: Tammy Tipton
Name: Tammy Tipton
Title: Senior Vice President


I/We have the authority to bind the Corporation


CLP SNOWSHOE, LP, a Delaware limited partnership


By: CLP SNOWSHOE GP, LLC, a Delaware limited liability company, its sole general
partner




By: Tammy Tipton
Name: Tammy Tipton
Title: Senior Vice President


I/We have the authority to bind the Corporation


CLP STRATTON, LP, a Delaware limited partnership


By: CLP STRATTON GP, LLC, a Delaware limited liability company, its sole general
partner




By: Tammy Tipton
Name: Tammy Tipton
Title: Senior Vice President


I/We have the authority to bind the Corporation








--------------------------------------------------------------------------------







CLP SANDESTIN, LP, a Delaware limited partnership


By: CLP SANDESTIN GP, LLC, a Delaware limited liability company, its sole
general partner




By: Tammy Tipton
Name: Tammy Tipton
Title: Senior Vice President


I/We have the authority to bind the Corporation


 



 
PURCHASER:


IMPERIUM BLUE SKI VILLAGES, LLC, a Georgia limited liability company




By: Kyle Tomlin
Name: Kyle Tomplin
Title: Authorized Signer of Manager
 
I/We have the authority to bind the Corporation












--------------------------------------------------------------------------------






EXHIBIT A-1
Description of Blue Mountain Condominium Units
Intentionally Omitted


A-1-1



--------------------------------------------------------------------------------









A-1-2



--------------------------------------------------------------------------------






EXHIBIT A-2
Description of Whistler Condominium Units
Intentionally Omitted




A-2-1



--------------------------------------------------------------------------------






EXHIBIT B
Form of Sellers’ Closing Bringdown Certificate
Intentionally Omitted




C-1





--------------------------------------------------------------------------------







EXHIBIT C-1
INTENTIONALLY DELETED




C-2





--------------------------------------------------------------------------------






EXHIBIT C-2
INTENTIONALLY DELETED




C-1





--------------------------------------------------------------------------------






EXHIBIT D
Form of Bill of Sale
Intentionally Omitted


E-1





--------------------------------------------------------------------------------







EXHIBIT E
Form of Assignment and Assumption of Contracts
Intentionally Omitted




E-2





--------------------------------------------------------------------------------






EXHIBIT F
Form of Assignment and Assumption of Licenses and Permits
Intentionally Omitted


G-1



--------------------------------------------------------------------------------







EXHIBIT G
INTENTIONALLY DELETED


G-2



--------------------------------------------------------------------------------






EXHIBIT H
Form of Assignment and Assumption of Management Agreement
Intentionally Omitted






I-3





--------------------------------------------------------------------------------







EXHIBIT I
Form of Assignment of Tenant Leases
Intentionally Omitted






I-4





--------------------------------------------------------------------------------






EXHIBIT J
Form of Required Tenant Estoppel Certificate
Intentionally Omitted




J-1





--------------------------------------------------------------------------------






EXHIBIT K
Form of Purchaser’s Closing Bringdown Certificate
Intentionally Omitted




K-1



--------------------------------------------------------------------------------






EXHIBIT L
INTENTIONALLY DELETED




L-1



--------------------------------------------------------------------------------






EXHIBIT M
Form of Tenant Notice
Intentionally Omitted




M-1



--------------------------------------------------------------------------------






EXHIBIT N
Form of Assignment, Assumption and Release of Head Lease
Intentionally Omitted


 




N-1





--------------------------------------------------------------------------------






EXHIBIT O
FORM OF HST CERTIFICATE, UNDERTAKING AND INDEMNITY
Intentionally Omitted




O-2



--------------------------------------------------------------------------------






EXHIBIT P
FORM OF ESCROW AGREEMENT FOR WITHHELD AMOUNT
Intentionally Omitted








P-3



--------------------------------------------------------------------------------






SCHEDULE 2.2.3
Contracts
Intentionally Omitted






Schedule 2.2.3-1



--------------------------------------------------------------------------------






SCHEDULE 2.2.4
Licenses and Permits
Intentionally Omitted


Schedule 2.2.7-2



--------------------------------------------------------------------------------







SCHEDULE 2.2.7
Tenant Leases, Rent and Security Deposits
Intentionally Omitted




Schedule 2.2.7-3



--------------------------------------------------------------------------------






SCHEDULE 2.3.2
Manager’s Property
Intentionally Omitted


Schedule 2.3.2-1



--------------------------------------------------------------------------------






SCHEDULE 3.4
Allocation of Purchase Price
Intentionally Omitted




Schedule 3.4-1



--------------------------------------------------------------------------------






SCHEDULE 4.1.1(g)
CONDOMINIUM DOCUMENTS
Intentionally Omitted




Schedule 4.1(g)-1



--------------------------------------------------------------------------------






SCHEDULE 4.1.1(i)
Drawings, Geotechnical Reports, Environmental Reports or Studies, Engineering
Reports, and Specifications Relating to the Condominium Property
Intentionally Omitted






Schedule 4.1(i)-1



--------------------------------------------------------------------------------






SCHEDULE 5.1.6
Litigation
Intentionally Omitted




Schedule 5.1.6-1



--------------------------------------------------------------------------------






SCHEDULE 5.1.8(a)
Unpaid Commissions/Landlord Obligations
Intentionally Omitted




Schedule 5.1.8(a)-1



--------------------------------------------------------------------------------






SCHEDULE 5.1.8(b)
Tenant Termination Notices
Intentionally Omitted


Schedule 5.1.8(c)-1



--------------------------------------------------------------------------------







SCHEDULE 5.1.8(c)
Tenant Defaults
Intentionally Omitted




Schedule 5.1.8(c)-2



--------------------------------------------------------------------------------






SCHEDULE 5.1.12
Purchase Options
Intentionally Omitted




Schedule 5.1.12-1



--------------------------------------------------------------------------------






SCHEDULE 5.1.13
Copies of Contracts and Management Agreements
Intentionally Omitted


Schedule 5.1.16-1



--------------------------------------------------------------------------------





SCHEDULE 5.1.16
Claims for Taxes
Intentionally Omitted




Schedule 5.1.16-2



--------------------------------------------------------------------------------






SCHEDULE 5.1.19
Condominium Owners Association Approval
Intentionally Omitted




Schedule 5.1.19-1



--------------------------------------------------------------------------------






SCHEDULE 6.3.1
Liens
Intentionally Omitted








Schedule 6.3.1-1



--------------------------------------------------------------------------------






SCHEDULE 6.7
Manager Contacts
Intentionally Omitted






Schedule 6.7-1



--------------------------------------------------------------------------------






SCHEDULE 6.11-1
Major Tenants
Intentionally Omitted


Schedule 9.2.8-1



--------------------------------------------------------------------------------







SCHEDULE 6.11-2
Large Tenants
Intentionally Omitted


Schedule 9.2.8-2



--------------------------------------------------------------------------------







SCHEDULE 9.2.8
Utilities in the Name of the Sellers and the Sellers' Utility Deposits
Intentionally Omitted




Schedule 9.2.8-3



--------------------------------------------------------------------------------








SCHEDULE 9.7
Taxes
Intentionally Omitted







